
	
		I
		112th CONGRESS
		1st Session
		H. R. 3334
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mrs. Maloney (for
			 herself, Mr. Grijalva,
			 Mr. Markey,
			 Ms. Roybal-Allard,
			 Mr. Cleaver,
			 Ms. Hirono,
			 Mr. Conyers,
			 Mr. Ackerman,
			 Mr. Moran,
			 Mr. Sablan,
			 Mr. Ellison,
			 Ms. Bordallo,
			 Mrs. Capps,
			 Ms. Schwartz,
			 Mr. Honda,
			 Mr. Hinchey,
			 Mr. Waxman,
			 Mr. Stark,
			 Mr. Serrano,
			 Mr. Kucinich,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Ms. Lee of California,
			 Mr. Farr, Mr. Berman, Mr.
			 Kildee, Mr. McNerney, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain National Forest System lands and
		  public lands under the jurisdiction of the Secretary of the Interior in the
		  States of Idaho, Montana, Oregon, Washington, and Wyoming as wilderness and
		  wild and scenic rivers, to provide for the establishment of a Northern Rockies
		  Wildlife Habitat and Corridors Information System and Program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Northern Rockies Ecosystem
			 Protection Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Title I—Designation of wilderness
					Subtitle A—Designation
					Sec. 101. Purpose and effect of designation of certain National
				Forest System land, National Park System land, and public land as
				wilderness.
					Sec. 102. Idaho wilderness designations.
					Sec. 103. Montana wilderness designations.
					Sec. 104. Oregon wilderness designations.
					Sec. 105. Washington wilderness designations.
					Sec. 106. Wyoming wilderness designations.
					Sec. 107. Wilderness designations involving multiple
				States.
					Subtitle B—Administration
					Sec. 121. Management generally.
					Sec. 122. Maps and legal description.
					Sec. 123. Withdrawal.
					Sec. 124. Water rights.
					Sec. 125. Indian tribes.
					Sec. 126. Buffer zones.
					Sec. 127. Fish and wildlife.
					Sec. 128. Fire, insects, and disease.
					Sec. 129. Grazing.
					Sec. 130. Private land.
					Title II—Wildlife Corridors
					Sec. 201. Definitions.
					Sec. 202. Northern Rockies Wildlife Habitat and Corridors
				Information Program.
					Sec. 203. Northern Rockies Habitat and Corridors Information
				System.
					Sec. 204. Cooperation.
					Title III—Additional provisions regarding Indian
				tribes
					Sec. 301. Federal trust responsibility.
					Sec. 302. Exemption from Freedom of Information
				Act.
					Sec. 303. Application of Indian Self-Determination and
				Education Assistance Act.
					Title IV—Wild and Scenic Rivers Designations
					Sec. 401. Designation of wild and scenic rivers in Idaho,
				Montana, and Wyoming.
				
			2.PurposesThe purposes of this Act are—
			(1)to designate
			 certain National Forest System land, certain National Park System land, and
			 certain public land administered by the Bureau of Land Management in Idaho,
			 Montana, Oregon, Washington, and Wyoming as components of the National
			 Wilderness Preservation System;
			(2)to designate
			 certain National Forest System land, public land administered by the Bureau of
			 Land Management, and waterways on these lands in Montana, Idaho, and Wyoming as
			 components of the National Wild and Scenic River System; and
			(3)to establish an
			 integrated Federal program to protect, restore, and conserve natural resources
			 in response to threats of climate change.
			3.DefinitionsIn this Act:
			(1)CorridorsThe
			 term corridors means areas that provide connectivity of habitat
			 or potential habitat and that facilitate the ability of terrestrial, estuarine,
			 and freshwater fish, or wildlife to move within a landscape as needed for
			 migration, gene flow, or dispersal, or in response to the impacts of climate
			 change or other impacts.
			(2)HabitatThe
			 term habitat means the physical, chemical, and biological
			 properties that are used by fish, wildlife, or plants for growth, reproduction,
			 survival, food, water, and cover, on a tract of land, in a body of water, or in
			 an area or region.
			(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(4)Natural
			 resourcesThe term natural resources means the
			 terrestrial, freshwater, estuarine, and marine fish, wildlife, plants, land,
			 water, habitats, and ecosystems of the United States.
			(5)Natural
			 resources adaptationThe term natural resources
			 adaptation means the protection, restoration, and conservation of
			 natural resources to enable them to become more resilient, adapt to, and
			 withstand the impacts of climate change.
			(6)Public
			 landThe term public land has the meaning given
			 the term in section 103(e) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702(e)).
			(7)ResilienceThe
			 terms resilience and resilient means the ability
			 to resist or recover from disturbance and preserve diversity, productivity, and
			 sustainability.
			(8)Secretary
			 concernedThe term Secretary concerned
			 means—
				(A)the Secretary of
			 Agriculture, with respect to National Forest System lands; and
				(B)the Secretary of
			 the Interior, with respect to National Park System lands and public
			 land.
				IDesignation of
			 wilderness
			ADesignation
				101.Purpose and
			 effect of designation of certain National Forest System land, National Park
			 System land, and public land as wildernessIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain National Forest System land,
			 National Park System land, and public land in the States of Idaho, Montana,
			 Oregon, Washington, and Wyoming are designated as wilderness and as either a
			 new component of the National Wilderness Preservation System or as an addition
			 to an existing component of the National Wilderness Preservation System, as
			 described in this subtitle.
				102.Idaho
			 wilderness designations
					(a)Caribou-Targhee
			 national forest
						(1)Additions to
			 Mount naomi wildernessCertain Federal land within the
			 Caribou-Targhee National Forest comprising approximately 28,000 as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Mount Naomi Wilderness.
						(2)New components
			 of national wilderness preservation system
							(A)Garns mountain
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 104,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Garns Mountain Wilderness.
							(B)Antelope creek
			 wildernessCertain Federal land within Caribou-Targhee National
			 Forest comprising approximately 17,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bald Mountain Antelope Creek Wilderness.
							(C)Bear creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 98,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Bear Creek Wilderness.
							(D)Caribou-targhee
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 94,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Caribou-Targhee Wilderness.
							(E)Poker peak
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 20,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Poker Peak Wilderness.
							(F)Tincup
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Tincup Wilderness.
							(G)Schmid peak
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 20,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Schmid Peak Wilderness.
							(H)Sage creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 11,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Sage Creek Wilderness.
							(I)Preuss creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 14,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Preuss Creek Wilderness.
							(J)Dry ridge
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 23,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Dry Ridge Wilderness.
							(K)Meade peak
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 45,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Meade Peak Wilderness.
							(L)Paris peak
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Paris Peak Wilderness.
							(M)Station creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Station Creek Wilderness.
							(N)Mink creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 16,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Mink Creek Wilderness.
							(O)Liberty creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 15,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Liberty Creek Wilderness.
							(P)Williams creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 10,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Williams Creek Wilderness.
							(Q)Stauffer creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Stauffer Creek Wilderness.
							(R)Sherman peak
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 8,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Sherman Peak Wilderness.
							(S)Soda point
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 23,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Soda Point Wilderness.
							(T)Clarkston
			 mountain wildernessCertain Federal land within the
			 Caribou-Targhee National Forest comprising approximately 16,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Clarkston Mountain Wilderness.
							(U)Malad
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Malad Wilderness.
							(V)Oxford mountain
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 41,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Oxford Mountain Wilderness.
							(W)Elkhorn mountain
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 42,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Elkhorn Mountain Wilderness.
							(X)Bonneville peak
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 32,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Bonneville Peak Wilderness.
							(Y)North pebble
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 5,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the North Pebble Wilderness.
							(Z)Toponce
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 18,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Toponce Wilderness.
							(AA)Scout mountain
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 25,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Scout Mountain Wilderness.
							(BB)West mink
			 areaCertain Federal land within the Caribou-Targhee National
			 Forest comprising approximately 20,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 West Mink Wilderness.
							(CC)Two top
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 7,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Two Top Wilderness.
							(DD)Worm creek
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 42,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Worm Creek Wilderness.
							(EE)Swan creek
			 mountain wildernessCertain Federal land within the
			 Caribou-Targhee National Forest comprising approximately 7,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Swan Creek Wilderness.
							(FF)Gibson
			 wildernessCertain Federal land within the Caribou-Targhee
			 National Forest comprising approximately 8,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Gibson Wilderness.
							(b)Nez perce
			 national forest
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Frank
			 church-river of no return wilderness
								(i)Jersey-jack
			 additionCertain Federal land within the Nez Perce National
			 Forest comprising approximately 64,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Frank Church-River of No Return Wilderness.
								(ii)Mallard
			 additionCertain Federal land within the Nez Perce National
			 Forest comprising approximately 20,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Frank Church-River of No Return Wilderness.
								(B)Gospel hump
			 wilderness additionCertain Federal land within the Nez Perce
			 National Forest comprising approximately 55,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Gospel Hump Wilderness.
							(C)Hells canyon
			 wilderness
								(i)Salmon face
			 additionCertain Federal land within the Nez Perce National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Hells Canyon Wilderness.
								(ii)Klopton
			 creek/corral creek additionCertain Federal land within the Nez
			 Perce National Forest comprising approximately 21,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Hells Canyon Wilderness.
								(iii)Big canyon
			 additionCertain Federal land within the Nez Perce National
			 Forest comprising approximately 14,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Hells Canyon Wilderness.
								(2)New components
			 of national wilderness preservation system
							(A)Little slate
			 creek wildernessCertain Federal land within the Nez Perce
			 National Forest comprising approximately 12,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Little Slate Creek Wilderness.
							(B)Little slate
			 creek north wildernessCertain Federal land within the Nez Perce
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Little Slate Creek North Wilderness.
							(C)O’hara falls
			 creek wildernessCertain Federal land within the Nez Perce
			 National Forest comprising approximately 33,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the O’Hara Falls Creek Wilderness.
							(D)Lick point
			 wildernessCertain Federal land within the Nez Perce National
			 Forest comprising approximately 7,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Lick Point Wilderness.
							(E)Clear creek
			 wildernessCertain Federal land within the Nez Perce National
			 Forest comprising approximately 11,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Clear Creek Wilderness.
							(F)Silver
			 creek-pilot knob wildernessCertain Federal land within the Nez
			 Perce National Forest comprising approximately 21,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Silver Creek-Pilot Knob Wilderness.
							(G)Dixie summit-nut
			 hill wildernessCertain Federal land within the Nez Perce
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Dixie Summit-Nut Hill Wilderness.
							(H)North fork slate
			 creek wildernessCertain Federal land within the Nez Perce
			 National Forest comprising approximately 11,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the North Fork Slate Creek Wilderness.
							(I)John day
			 wildernessCertain Federal land within the Nez Perce National
			 Forest comprising approximately 10,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 John Day Wilderness.
							(c)Payette national
			 forest
						(1)Additions to
			 frank church-river of no return wilderness
							(A)Pinnacle peak
			 (sugar mountain) additionCertain Federal land within the Payette
			 National Forest comprising approximately 10,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Frank Church-River of No Return
			 Wilderness.
							(B)Placer creek
			 additionCertain Federal land within the Payette National Forest
			 comprising approximately 7,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Frank Church-River of No Return Wilderness.
							(C)Smith creek
			 additionCertain Federal land within the Payette National Forest
			 comprising approximately 2,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Frank Church-River of No Return Wilderness.
							(D)Cottontail
			 point-pilot creek additionCertain Federal land within the
			 Payette National Forest comprising approximately 93,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Frank Church-River of No Return
			 Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Cuddy mountain
			 wildernessCertain Federal land within the Payette National
			 Forest comprising approximately 41,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Cuddy Mountain Wilderness.
							(B)Council mountain
			 wildernessCertain Federal land within the Payette National
			 Forest comprising approximately 17,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Council Mountain Wilderness.
							(C)French
			 creek/Patrick butte wildernessCertain Federal land within the
			 Payette National Forest comprising approximately 170,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the French Creek/Patrick Butte Wilderness.
							(D)Crystal mountain
			 wildernessCertain Federal
			 land within the Payette National Forest comprising approximately 13,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Crystal Mountain Wilderness.
							(E)Secesh
			 wildernessCertain Federal land within the Payette National
			 Forest comprising approximately 248,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Secesh Wilderness.
							(F)Chimney rock
			 wildernessCertain Federal land within the Payette National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Chimney Rock Wilderness.
							(d)Boise national
			 forest
						(1)Addition to
			 frank church river of no return wildernessCertain Federal land
			 within the Boise National Forest comprising approximately 59,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Frank Church-River of
			 No Return Wilderness.
						(2)New Components
			 of National Wilderness Preservation System
							(A)Mount heinen
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 13,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Mount Heinen
			 Wilderness.
							(B)Reeves creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 11,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Reeves Creek
			 Wilderness.
							(C)Peace rock
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 192,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Peace Rock Wilderness.
							(D)Deadwood
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 52,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Deadwood
			 Wilderness.
							(E)Whitehawk
			 mountain wildernessCertain Federal land within the Boise
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Whitehawk Mountain Wilderness.
							(F)Stony meadows
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 13,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Stony
			 Meadows Wilderness.
							(G)Scriver creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 8,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Scriver
			 Creek Wilderness.
							(H)Grimes pass
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 13,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Grimes Pass
			 Wilderness.
							(I)Gallagher
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 6,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Gallagher
			 Wilderness.
							(J)Corski creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 8,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Corski Creek
			 Wilderness.
							(K)Breadwinner
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 20,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Breadwinner
			 Wilderness.
							(L)Elk creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 15,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Elk Creek
			 Wilderness.
							(M)Steel mountain
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 23,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Steel
			 Mountain Wilderness.
							(N)Rainbow
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 31,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Rainbow
			 Wilderness.
							(O)Grand mountain
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 14,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Grand
			 Mountain Wilderness.
							(P)Sheep creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 70,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Sheep Creek
			 Wilderness.
							(Q)Snowbank
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 34,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Snowbank
			 Wilderness.
							(R)House mountain
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 26,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the House
			 Mountain Wilderness.
							(S)Danskin
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 30,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Danskin
			 Wilderness.
							(T)Cow creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 15,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Cow Creek
			 Wilderness.
							(U)Wilson peak
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 8,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Wilson Peak
			 Wilderness.
							(V)Lost man creek
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 13,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Lost Man
			 Creek Wilderness.
							(W)Whiskey jack
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 7,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Whiskey Jack
			 Wilderness.
							(X)Cathedral rocks
			 wildernessCertain Federal land within the Boise National Forest
			 comprising approximately 8,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Cathedral
			 Rocks Wilderness.
							(e)Salmon-Challis
			 national forest
						(1)Addition to
			 frank church river of no return wildernessCertain Federal land
			 within the Salmon-Challis National Forest comprising approximately 303,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the Frank
			 Church-River of No Return Wilderness.
						(2)New components
			 of national wilderness preservation system
							(A)Perreau creek
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 8,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Perreau Creek Wilderness.
							(B)Napias
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Napias Wilderness.
							(C)Napolean ridge
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 51,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Napolean Ridge Wilderness.
							(D)Jesse creek
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 14,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Jesse Creek Wilderness.
							(E)Haystack
			 mountain wildernessCertain Federal land within the
			 Salmon-Challis National Forest comprising approximately 12,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Haystack Mountain Wilderness.
							(F)Phelan
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 13,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Phelan Wilderness.
							(G)Sheepeater
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 35,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Sheepeater Wilderness.
							(H)South fork deep
			 creek wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 13,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the South Fork Deep Creek Wilderness.
							(I)Cobalt
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Cobalt Wilderness.
							(J)Jureano
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 25,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Jureano Wilderness.
							(K)South panther
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the South Panther Wilderness.
							(L)Musgrove
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 8,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Musgrove Wilderness.
							(M)Taylor mountain
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 63,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Taylor Mountain Wilderness.
							(N)Martin creek
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 99,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Martin Creek Wilderness.
							(O)White knob
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 65,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the White Knob Wilderness.
							(P)Porphyry peak
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 47,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Porphyry Peak Wilderness.
							(Q)Greylock
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 12,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Greylock Wilderness.
							(R)Copper basin
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 11,000 as generally depicted on the
			 map entitled _____ and dated ______, which shall be known as the
			 Copper Basin Wilderness.
							(S)Cold springs
			 wilderness-Certain Federal land within the Salmon-Challis
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Cold Springs Wilderness.
							(T)King mountain
			 wildernessXertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 87,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the King Mountain Wilderness.
							(U)Grouse peak
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 9,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Grouse Peak Wilderness.
							(V)Red hill
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 15,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Red Hill Wilderness.
							(W)Jumpoff mountain
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 14,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Jumpoff Mountain Wilderness.
							(X)Wood canyon
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 8,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Wood Canyon Wilderness.
							(Y)Pahsimeroi
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 73,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Pahsimeroi Wilderness.
							(Z)Warm canyon
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 7,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Warm Canyon Wilderness.
							(AA)Goldbug ridge
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 13,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Goldbug Ridge Wilderness.
							(BB)Sal mountain
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 14,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Sal Mountain Wilderness.
							(CC)Agency creek
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest comprising approximately 6,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Agency Creek Wilderness.
							(f)Clearwater
			 national forest
						(1)Additions to
			 selway-bitteroot wilderness
							(A)Lochsa face
			 additionCertain Federal land within the Clearwater National
			 Forest comprising approximately 75,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Selway-Bitteroot Wilderness.
							(B)Elk
			 summit/sneakfoot/north fork spruce additionCertain Federal land
			 within the Clearwater National Forest comprising approximately 59,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Selway-Bitteroot
			 Wilderness.
							(2)New Components
			 of National Wilderness Preservation System
						(g)Clearwater
			 national forest
						(1)Additions to
			 selway-bitteroot wilderness
							(A)Lochsa face
			 additionCertain Federal land within the Clearwater National
			 Forest comprising approximately 76,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Selway-Bitteroot Wilderness.
							(B)Elk
			 summit/sneakfoot/north fork spruce additionCertain Federal land
			 within the Clearwater National Forest comprising approximately 54,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Selway-Bitteroot
			 Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Bighorn-weitas
			 wildernessCertain Federal land within the Clearwater National
			 Forest comprising approximately 260,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bighorn-Weitas Wilderness.
							(B)Eldorado
			 wildernessCertain Federal land within the Clearwater National
			 Forest comprising approximately 7,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Eldorado Wilderness.
							(C)Moose mountain
			 wildernessCertain Federal land within the Clearwater National
			 Forest comprising approximately 22,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Moose Mountain Wilderness.
							(D)North lochsa
			 slope wildernessCertain Federal land within the Clearwater
			 National Forest comprising approximately 118,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the North Lochsa Wilderness.
							(E)Pot mountain
			 wildernessCertain Federal land within the Clearwater National
			 Forest comprising approximately 51,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the Pot
			 Mountain Wilderness.
							(F)Siwash
			 wildernessCertain Federal land within the Clearwater National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Siwash Wilderness.
							(G)Weir-post office
			 wildernessCertain Federal land within the Clearwater National
			 Forest comprising approximately 22,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Weir-Post Office Wilderness.
							(h)New Components
			 of the National Wilderness Preservation System
						(1)Idaho panhandle
			 national forest
							(A)Continental
			 mountain wildernessCertain Federal land within the Idaho
			 Panhandle National Forest comprising approximately 8,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Continental Mountain Wilderness.
							(B)Deep white
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 8,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Deep White Wilderness.
							(C)Shafer peak
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Shafer Peak Wilderness.
							(D)Upper priest
			 lake wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 13,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Upper Priest Lake Wilderness.
							(E)Beetop
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 12,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Beetop Wilderness.
							(F)Packsaddle
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 19,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Packsaddle Wilderness.
							(G)Magee
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 35,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Magee Wilderness.
							(H)Tepee creek
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 5,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Tepee Creek Wilderness.
							(I)Trouble creek
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Trouble Creek Wilderness.
							(J)Graham coal
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 10,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Graham Coal Wilderness.
							(K)Kootenai peak
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 5,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Kootenai Peak Wilderness.
							(L)Katka
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 10,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Katka Wilderness.
							(M)Hammond creek
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 17,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Hammond Creek Wilderness.
							(N)North fork
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 31,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the North Fork Wilderness.
							(O)Big creek
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 76,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Big Creek Wilderness.
							(P)Bobtail peak
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 12,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Bobtail Peak Wilderness.
							(Q)East cathedral
			 peak wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 22,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the East Cathedral Peak Wilderness.
							(R)Spion kop
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 22,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Spion Kop Wilderness.
							(S)Roland point
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 6,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Roland Point Wilderness.
							(T)Mosquito fly
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 19,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Mosquito Fly Wilderness.
							(U)Midget peak
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Midget Peak Wilderness.
							(i)New components
			 of the national wilderness preservation system, sawtooth national
			 forest
						(1)Cache Peak
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 27,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Cache Peak Wilderness.
						(2)Sublett
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 7,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Sublett Wilderness.
						(3)Burnt
			 basin/black pine wildernessCertain Federal land within the
			 Sawtooth National Forest comprising approximately 44,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Burnt Basin/Black Pine Wilderness.
						(4)Mount harrison
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 30,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Mount Harrison Wilderness.
						(5)Fifth fork rock
			 creek wildernessCertain Federal land within the Sawtooth
			 National Forest comprising approximately 17,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Fifth Fork Rock Creek Wilderness.
						(6)Third fork rock
			 creek wildernessCertain Federal land within the Sawtooth
			 National Forest comprising approximately 14,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Third Fork Rock Creek Wilderness.
						(7)Cottonwood
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 11,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Cottonwood Wilderness.
						(8)Mahogany butte
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 21,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Mahogany Butte Wilderness.
						(9)Thorobred
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Thorobred Wilderness.
						(10)Buttercup
			 mountain wildernessCertain Federal land within the Sawtooth
			 National Forest comprising approximately 57,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Buttercup Mountain Wilderness.
						(11)Elk ridge
			 wildernessCertain Federal land within the Sawtooth National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the Elk
			 Ridge Wilderness.
						(12)Liberal
			 mountain wildernessCertain Federal land within the Sawtooth
			 National Forest comprising approximately 11,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Liberal Mountain Wilderness.
						(j)Public land
			 components of the national wilderness preservation system
						(1)Addition to
			 frank church-river of no return wildernessCertain Federal land
			 administered by the Cottonwood Field Office of the Bureau of Land Management
			 comprising approximately 6,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Frank Church-River of No Return Wilderness.
						(2)New components
			 of national wilderness preservation system
							(A)Burnt creek
			 wildernessCertain Federal land administered by the Upper Snake
			 and Challis Field Offices of the Bureau of Land Management comprising
			 approximately 22,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Burnt Creek
			 Wilderness.
							(B)Hawley mountain
			 wildernessCertain Federal land administered by the Upper Snake
			 Field Office of the Bureau of Land Management comprising approximately 17,000
			 acres, as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Hawley Mountain Wilderness.
							(C)Jerry peak
			 wildernessCertain Federal land administered by the Challis Field
			 Office of the Bureau of Land Management comprising approximately 28,000 acres,
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Jerry Peak Wilderness.
							(D)Jerry peak west
			 wildernessCertain Federal land administered by the Challis Field
			 Office of Bureau of Land Management comprising approximately 12,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Jerry Peak West Wilderness.
							(E)Corral-horse
			 basin wildernessCertain Federal land administered by the Challis
			 Field Office of the Bureau of Land Management comprising approximately 47,000
			 acres, as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Corral-Horse Basin Wilderness.
							(F)Appendicitis
			 hill wildernessCertain Federal land administered by the Upper
			 Snake Field Office of the Bureau of Land Management comprising approximately
			 22,000 acres, as generally depicted on the map entitled _____
			 and dated ______, which shall be known as the Appendicitis Hill
			 Wilderness.
							(G)White-knob
			 mountains wildernessCertain Federal land administered by the
			 Upper Snake Field Office of the Bureau of Land Management comprising
			 approximately 10,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the White-Knob
			 Mountains Wilderness.
							(k)Multi-Forest
			 wilderness areas
						(1)Additions to
			 Existing Components of National Wilderness Preservation System
							(A)Additions to
			 Frank Church-River of No Return Wilderness
								(i)Blue bunch
			 additionCertain Federal land within the Salmon-Challis National
			 Forest and the Boise National Forest comprising approximately 11,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Frank Church-River of
			 No Return Wilderness.
								(ii)Loon creek
			 additionCertain Federal land within the Salmon-Challis National
			 Forest and the Sawtooth National Forest comprising approximately 109,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the Frank
			 Church-River of No Return Wilderness.
								(B)Rackliff-gedney
			 addition to selway-bitterroot wildernessCertain Federal land
			 within the Clearwater National Forest and the Nez Perce National Forest
			 comprising approximately 90,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Selway-Bitterroot Wilderness.
							(C)Hansen lakes,
			 huckleberry, pettit, smoky mountains, ten mile, black warrior, south boise, and
			 yuba additions to sawtooth wildernessCertain Federal land within
			 the Boise National Forest, Sawtooth National Forest and the Salmon-Challis
			 National Forest comprising approximately 540,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Sawtooth Wilderness.
							(D)Rapid river
			 addition to hells canyon wildernessCertain Federal land within
			 the Payette National Forest and the Nez Perce National Forest comprising
			 approximately 76,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Hells Canyon Wilderness.
							(2)New Components
			 of National Wilderness Preservation System
							(A)Mallard-larkins
			 wilderness, Clearwater and Idaho Panhandle National
			 ForestsCertain Federal land within the Clearwater National
			 Forest and the Idaho Panhandle National Forest comprising approximately 260,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Mallard-Larkins Wilderness.
							(B)Bull trout
			 wilderness, boise and salmon-challis national forestsCertain
			 Federal land within the Boise National Forest and the Salmon-Challis National
			 Forest comprising approximately 115,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bull Trout Wilderness.
							(C)Payette and
			 boise national forests
								(i)Needles
			 wildernessCertain Federal land within the Payette National
			 Forest and the Boise National Forest comprising approximately 161,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Needles Wilderness.
								(ii)Caton lake
			 wildernessCertain Federal land within the Payette National
			 Forest and the Boise National Forest comprising approximately 85,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Caton Lake Wilderness.
								(iii)Poison creek
			 wildernessCertain Federal land within the Payette National
			 Forest and the Boise National Forest comprising approximately 5,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Poison Creek Wilderness.
								(iv)Meadow creek
			 wildernessCertain Federal land within the Payette National
			 Forest and the Boise National Forest comprising approximately 29,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Meadow Creek Wilderness.
								(v)Horse heaven
			 wildernessCertain Federal land within the Payette National
			 Forest and the Boise National Forest comprising approximately 18,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Horse Heaven Wilderness.
								(vi)Lime creek
			 wilderness, boise and sawtooth national forestsCertain Federal
			 land within the Sawtooth National Forest and the Boise National Forest
			 comprising approximately 97,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Lime Creek
			 Wilderness.
								(D)Railroad ridge
			 wilderness, Sawtooth and salmon-challis national forestsCertain
			 Federal land within the Sawtooth National Forest and the Salmon-Challis
			 National Forest comprising approximately 51,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Railroad Ridge Wilderness.
							(l)Wilderness areas
			 consisting of public land and national forest system land
						(1)Meadow creek
			 addition to Selway-Bitterroot wildernessCertain Federal land
			 within the Nez Perce National Forest and on land administered by the Cottonwood
			 Field Office of the Bureau of Land Management comprising approximately 215,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the
			 Selway-Bitterroot Wilderness.
						(2)New components
			 of national wilderness preservation system
							(A)Pioneer
			 mountains wildernessCertain Federal land within the Sawtooth
			 National Forest and the Salmon-Challis National Forest and on land administered
			 by the Shoshone Field Office the Bureau of Land Managementcomprising
			 approximately 308,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Pioneer
			 Mountain Wilderness.
							(B)Boulder/white
			 clouds wildernessCertain Federal land within the Sawtooth
			 National Forest, the Salmon-Challis National Forest and on land administered by
			 the Challis Field Office the Bureau of Land Management comprising approximately
			 463,000 acres as generally depicted on the map entitled _____
			 and dated ______, which shall be known as the Boulder/White Clouds
			 Wilderness.
							(C)Long
			 canyon/selkirk crest wildernessCertain Federal land within the
			 Idaho Panhandle National Forest and on land administered by the Coeur d’Alene
			 Field Office the Bureau of Land Management comprising approximately 99,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Long Canyon/Selkirk Crest
			 Wilderness.
							(D)Grandmother
			 mountain wildernessCertain Federal land within the Idaho
			 Panhandle National Forest and on land administered by the Coeur d’Alene Field
			 Office of the Bureau of Land Management comprising approximately 35,000 acres
			 as generally depicted on the map entitled _____ and dated ______, which shall
			 be known as the Grandmother Mountain Wilderness.
							(E)Pinchot butte
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest and on land administered by the Coeur d’Alene Field Office of
			 the Bureau of Land Management comprising approximately 9,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall be known as
			 the Pinchot Butte Wilderness.
							(F)Borah peak
			 wildernessCertain Federal land within the Salmon-Challis
			 National Forest and land administered by the Challis Field Office of the Bureau
			 of Land Management comprising approximately 155,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Borah Peak Wilderness.
							(G)North lemhi
			 mountains wildernessCertain Federal land within the
			 Salmon-Challis National Forest and land administered by the Challis Field
			 Office of the Bureau of Land Management comprising approximately 309,000 acres,
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the North Lemhi Mountains Wilderness.
							(H)South lemhi
			 wildernessCertain Federal land within the Salmon-Challis, and
			 Caribou-Targhee National Forests and land administered by the Upper Snake Field
			 Office of the Bureau of Land Management comprising approximately 173,000 acres,
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the South Lemhi Wilderness.
							103.Montana
			 wilderness designations
					(a)Lewis and Clark
			 National Forest
						(1)Addition to
			 Scapegoat wildernessCertain Federal lands within the Lewis and
			 Clark National Forest, and known as the Benchmark/Elk Creek areas, comprising
			 approximately 28,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Scapegoat Wilderness.
						(2)New components
			 of National Wilderness Preservation System
							(A)Sawtooth ridge
			 wildernessCertain Federal land within the Lewis and Clark
			 National Forest comprising approximately 14,000 acres as generally depicted on
			 the map entitled _____ and dated _______, which shall be known
			 as the Sawtooth Ridge Wilderness.
							(B)Blackfeet
			 wildernessCertain lands within the Lewis and Clark National
			 Forest and known as the Badger-Two Medicine Area comprising approximately
			 129,000 acres and as generally depicted on the map entitled
			 _____ and dated________, which shall be known as the Blackfeet
			 Wilderness.
							(C)Highwoods
			 WildernessCertain Federal land within the Lewis and Clark
			 National Forest comprising approximately 25,000 acres, as generally depicted on
			 the map entitled _____ and dated _____, which shall be known as
			 the Highwoods Wilderness.
							(D)Highwood Baldy
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 16,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Highwood Baldy Wilderness.
							(E)Calf Creek
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 10,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Calf Creek Wilderness.
							(F)Eagle Creek
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 6,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Eagle Creek Wilderness.
							(G)Castle Mountains
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 28,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Castle Mountains Wilderness.
							(H)Box Canyon
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 15,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Box Canyon Wilderness.
							(I)Tenderfoot
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately
			 105,000 acres, as generally depicted on the map entitled _____
			 and dated _____, which shall be known as the Tenderfoot Wilderness.
							(J)Middle Fork
			 Judith WildernessCertain
			 Federal land within the Lewis and Clark National Forest comprising
			 approximately 84,000 acres, as generally depicted on the map entitled
			 _____ and dated _____, which shall be known as the Middle Fork
			 Judith Wilderness.
							(K)Pilgrim Creek
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 47,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Pilgrim Creek Wilderness.
							(L)Paine Gulch
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 8,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Paine Gulch Wilderness.
							(M)Sawmill Gulch
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 12,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Sawmill Gulch Wilderness.
							(N)Spring Creek
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 18,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Spring Creek Wilderness.
							(O)TW Mountain
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 8,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the TW Mountain Wilderness.
							(P)Big Baldy
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 43,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Big Baldy Wilderness.
							(Q)Stanford
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 10,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Stanford Wilderness.
							(R)Tollgate-Sheep
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 25,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Tollgate-Sheep Wilderness.
							(S)Mount High
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 33,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Mount High Wilderness.
							(T)Bluff Mountain
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 37,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the Bluff Mountain Wilderness.
							(U)North Fork Smith
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest comprising approximately 9,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be known as the North Fork Smith Wilderness.
							(b)Flathead
			 national forest
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Bob Marshall
			 Wilderness
								(i)Swan crest
			 additionCertain Federal land within the Flathead National Forest
			 comprising approximately 89,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Bob Marshall Wilderness.
								(ii)Limestone
			 caves/lost jack additionCertain Federal land within the Flathead
			 National Forest comprising approximately 36,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Bob Marshall Wilderness.
								(B)Great bear
			 wilderness
								(i)Middle fork
			 additionCertain Federal land within the Flathead National Forest
			 comprising approximately 40,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Great Bear Wilderness.
								(ii)South fork
			 additionCertain Federal land within the Flathead National Forest
			 comprising approximately 21,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Great Bear Wilderness.
								(C)Mission mountain
			 wilderness additionCertain Federal land within the Flathead
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Mission Mountains Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Deadhorse ridge
			 wildernessCertain Federal land within the Flathead National
			 Forest comprising approximately 24,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 Deadhorse Ridge Wilderness.
							(B)Standard peak
			 wildernessCertain Federal land within the Flathead National
			 Forest comprising approximately 8,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 Standard Peak Wilderness.
							(C)Coal ridge
			 wildernessCertain Federal land within the Flathead National
			 Forest comprising approximately 16,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Coal
			 Ridge Wilderness.
							(D)Benchmark
			 wildernessCertain Federal land within the Flathead National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 Benchmark Wilderness.
							(c)Lolo national
			 forest
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Monture creek
			 addition to bob marshall wildernessCertain Federal land within
			 the Lolo National Forest comprising approximately 99,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Bob Marshall Wilderness.
							(B)Marshall peak
			 addition to mission mountain wildernessCertain Federal land
			 within the Lolo National Forest comprising approximately 9,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Mission Mountains
			 Wilderness.
							(C)Welcome creek
			 wilderness additionCertain
			 Federal land within the Lolo National Forest comprising approximately 1,000
			 acres, as generally depicted on the map entitled _____ and dated
			 _____, which shall be added to and administered as part of the Welcome Creek
			 Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Stark mountain
			 wildernessCertain Federal
			 land within the Lolo National Forest comprising approximately 13,000 acres as
			 generally depicted on the map entitled _____ and dated _____,
			 which shall be known as Stark Mountain Wilderness.
							(B)Sundance ridge
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 8,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Sundance Ridge
			 Wilderness.
							(C)Teepee-spring
			 creek wildernessCertain Federal land within the Lolo National
			 Forest comprising approximately 14,000 acres as generally depicted on the map
			 entitled _____ and dated _____, which shall be known as
			 Teepee-Spring Creek Wilderness.
							(D)Baldy mountain
			 wildernessCertain Federal land within the Lolo National Forest
			 and comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Baldy
			 Mountain Wilderness.
							(E)Mount bushnell
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 42,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Mount Bushnell Wilderness.
							(F)Cherry Peak
			 WildernessCertain Federal
			 land within the Lolo National Forest comprising approximately 38,000 acres, as
			 generally depicted on the map entitled _____ and dated _____,
			 which shall be known as the Cherry Peak Wilderness.
							(G)Patrick’s
			 knob/north cutoffCertain Federal land within the Lolo National
			 Forest comprising approximately 17,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Patrick’s Knob/North Cutoff Wilderness.
							(H)South
			 siegel/south cutoff wildernessCertain Federal land within the
			 Lolo National Forest comprising approximately 13,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the South Siegel Wilderness.
							(I)North Siegel
			 WildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 9,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the North Siegel
			 Wilderness.
							(J)Reservation
			 divide wildernessCertain Federal land within the Lolo National
			 Forest comprising approximately 19,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Reservation Divide Wilderness.
							(K)Burdette
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 16,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Burdette Wilderness.
							(L)Petty mountain
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 16,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Petty Mountain Wilderness.
							(M)Gillman creek
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 8,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Gillman
			 Creek Wilderness.
							(N)Evans gulch
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 8,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Evans Gulch
			 Wilderness.
							(O)Gilt edge-silver
			 creek wildernessCertain Federal land within the Lolo National
			 Forest comprising approximately 10,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Gilt Edge-Silver Creek Wilderness.
							(P)Ward eagle
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 9,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Ward Eagle
			 Wilderness.
							(Q)Marble point
			 wildernessCertain Federal land within the Lolo National Forest
			 comprising approximately 13,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Marble Point Wilderness.
							(d)Kootenai
			 National Forest
						(1)Addition to
			 Cabinet mountains wildernessCertain Federal land within the
			 Kootenai National Forest comprising approximately 100,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Cabinet Mountains
			 Wilderness.
						(2)New components
			 of national wilderness preservation system
							(A)Ten lakes
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 48,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the Ten
			 Lakes Wilderness.
							(B)Skyline mountain
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 15,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Skyline
			 Mountain Wilderness.
							(C)Galena creek
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 20,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Galena
			 Creek Wilderness.
							(D)Berray mountain
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Berray
			 Mountain Wilderness.
							(E)Lone
			 cliff-smeads wildernessCertain Federal land within the Kootenai
			 National Forest comprising approximately 10,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Lone Cliff-Smeads Wilderness.
							(F)Mcneeley
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 7,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 McNeeley Wilderness.
							(G)Northwest peaks
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 15,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 Northwest Peaks Wilderness.
							(H)Roderick
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 30,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 Roderick Wilderness.
							(I)Grizzly peak
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 7,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Grizzly
			 Peak Wilderness.
							(J)West fork yaak
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as West
			 Fork Yaak Wilderness.
							(K)Mt. henry
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 14,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Mt.
			 Henry Wilderness.
							(L)Alexander creek
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 7,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as
			 Alexander Creek Wilderness.
							(M)Robinson
			 mountain wildernessCertain Federal land within the Kootenai
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Robinson Mountain Wilderness.
							(N)Devil’s gap
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 5,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Devil’s
			 Gap Wilderness.
							(O)Lone cliff west
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 5,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Lone
			 Cliff West Wilderness.
							(P)Allen peak
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 30,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as Allen
			 Peak Wilderness.
							(Q)Huckleberry
			 mountain wildernessCertain Federal land within the Kootenai
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Huckleberry Mountain Wilderness.
							(R)Gold hill
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 6,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Gold Hill Wilderness.
							(S)Gold hill west
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 16,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Gold Hill West Wilderness.
							(T)Zulu creek
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 6,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Zulu Creek Wilderness.
							(U)Good creek
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 8,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Good Creek Wilderness.
							(V)East fork elk
			 wildernessCertain Federal land within the Kootenai National
			 Forest comprising approximately 7,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 East Fork Elk Wilderness.
							(e)New components
			 of national wilderness preservation system, bitterroot national forest
						(1)Sleeping child
			 wildernessCertain Federal land within the Bitterroot National
			 Forest comprising approximately 21,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Sleeping Child Wilderness.
						(2)Tolan creek
			 wildernessCertain Federal land within the Bitterroot National
			 Forest comprising approximately 7,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Tolan Creek Wilderness.
						(f)New components
			 of national wilderness preservation system, beaverhead-Deerlodge national
			 forest
						(1)Antelope basin
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 70,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Antelope Basin Wilderness.
						(2)Lone butte
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 14,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Lone Butte Wilderness.
						(3)Black
			 butteCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 39,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known
			 Black Butte Wilderness.
						(4)Gravelly
			 mountains wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forest comprising of approximately 53,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as Big Horn Mountain Gravelly Mountains
			 Wilderness.
						(5)Vigilante
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 16,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Vigilante Wilderness.
						(6)Cherry lakes
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 13,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Cherry Lakes Wilderness.
						(7)Crockett lake
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 7,000 acres administered as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as Crockett Lake Wilderness.
						(8)Potosi
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 5,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Potosi Wilderness.
						(9)Flint range
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 73,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Flint Range Wilderness.
						(10)Fred burr
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximate 6,000 acres as generally depicted on the
			 map entitled _____ and dated ______, which shall be known as
			 Fred Burr Wilderness.
						(11)Emerine
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 15,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Emerine Wilderness.
						(12)Fleecer
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 36,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Fleecer Wilderness.
						(13)Highlands
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 21,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Highlands Wilderness.
						(14)Basin creek
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 9,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Basin Creek Wilderness.
						(15)Granulated
			 mountains wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forest comprising approximately 14,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Granulated Mountains Wilderness.
						(16)West pioneers
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 230,000 acres, as generally depicted
			 on the map entitled _____ and dated ______, which shall be known
			 as the West Pioneers Wilderness.
						(17)Cattle gulch
			 ridge wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forest comprising approximately 19,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Cattle Gulch Ridge Wilderness.
						(18)Four eyes
			 canyon wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forest comprising approximately 8,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Four Eyes Canyon Wilderness.
						(19)Saginaw creek
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 9,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Saginaw Creek Wilderness.
						(20)Tash peak
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 53,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Tash Peak Wilderness.
						(21)Beaver lakes
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 7,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Beaver Lakes Wilderness.
						(22)Little bear
			 creek wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forest comprising approximately 7,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Little Bear Creek Wilderness.
						(23)Whitetail-haystack
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 73,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Whitetail-Haystack Wilderness.
						(24)O’neil creek
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest comprising approximately 7,000 acres, as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the O’Neil Creek Wilderness.
						(g)Helena National
			 Forest
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Stonewall
			 mountain addition to scapegoat wildernessCertain Federal land
			 within the Helena National Forest comprising approximately 55,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Scapegoat
			 Wilderness.
							(B)Gates of the
			 mountain wilderness addition–Certain Federal land within the
			 Helena National Forest comprising approximately 20,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Gates of the Mountain
			 Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Lincoln gulch
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 9,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Lincoln Gulch
			 Wilderness.
							(B)Anaconda hill
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 20,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Anaconda Hill
			 Wilderness.
							(C)Specimen creek
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 13,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Specimen Creek
			 Wilderness.
							(D)Crater mountain
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 10,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Crater Mountain
			 Wilderness.
							(E)Ogden mountain
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 8,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Ogden Mountain
			 Wilderness.
							(F)Nevada mountain
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 54,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as Nevada Mountain
			 Wilderness.
							(G)Elkhorn
			 mountains wildernessCertain Federal land within the Helena
			 National Forest comprising approximately 88,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 Elkhorn Mountains Wilderness.
							(H)Lazyman Gulch
			 WildernessCertain Federal land within the Helena National Forest
			 comprising approximately 11,000 acres, as generally depicted on the map
			 entitled _____ and dated _____, which shall be known as the
			 Lazyman Gulch Wilderness.
							(I)Big Birch Pond
			 WildernessCertain Federal land within the Helena National Forest
			 comprising approximately 19,000 acres, as generally depicted on the map
			 entitled _____ and dated _____, which shall be known as the Big
			 Birch Pond Wilderness.
							(J)Camas creek
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 27,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Camas Creek Wilderness.
							(K)Jericho mountain
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 12,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Jericho Mountain Wilderness.
							(L)Irish gulch
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 7,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Irish Gulch
			 Wilderness.
							(M)Grassy Mountain
			 Wilderness—Certain Federal land within the Helena National Forest comprising
			 approximately 7,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Grassy
			 Mountain Wilderness.
							(N)Middleman/hedges
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 34,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Middleman/Hedges Wilderness.
							(O)Hellgate gulch
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 17,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Hellgate Gulch Wilderness.
							(P)Cayuse mountain
			 wildernessCertain Federal land within the Helena National Forest
			 comprising approximately 22,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Cayuse Mountain Wilderness.
							(h)New components
			 of national wilderness preservation system, gallatin national forest
						(1)Gallatin range
			 wildernessCertain Federal land within the Gallatin National
			 Forest comprising approximately 221,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Gallatin Range Wilderness.
						(2)Chico peak
			 wildernessCertain Federal land within the Gallatin National
			 Forest comprising approximately 12,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Chico Peak Wilderness.
						(3)Madison
			 wildernessCertain Federal land within the Gallatin National
			 Forest comprising approximately 15,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Madison Wilderness.
						(4)Bangtail
			 wildernessCertain Federal land within the Gallatin National
			 Forest comprising approximately 51,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bangtail Wilderness.
						(i)Big pryor
			 mountain wilderness, custer national forestCertain Federal land
			 within the Custer National Forest comprising approximately 39,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Big Pryor Mountain Wilderness.
					(j)Glacier
			 wilderness, glacier national parkCertain Federal land within
			 Glacier National Park comprising approximately 925,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Glacier Wilderness.
					(k)New public land
			 components of national wilderness preservation system
						(1)Hoodoo mountain
			 wildernessCertain Federal land within the public lands
			 administered by the Missoula Field Office of the Bureau of Land Management
			 comprising approximately 11,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Hoodoo
			 Mountain Wilderness.
						(2)Wales creek
			 wildernessCertain Federal lands within the public lands
			 administered by the Missoula Field Office of the Bureau of Land Management
			 comprising approximately 12,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Wales Creek
			 Wilderness.
						(3)Lower boulder
			 wildernessCertain Federal land administered by the Butte Field
			 Office the Bureau of Land Management comprising approximately 6,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Lower Boulder Wilderness.
						(4)Ruby Range
			 WildernessCertain Federal
			 land administered by the Dillon Field Office of the Bureau of Land Management
			 comprising approximately 27,000 acres, as generally depicted on the map
			 entitled _____ and dated ___________, which shall be known as
			 the Ruby Range Wilderness.
						(5)Humbug Spires
			 WildernessCertain Federal
			 land administered by the Butte Field Office of the Bureau of Land Management
			 comprising approximately 12,000 acres, as generally depicted on the map
			 entitled _____ and dated _________, which shall be known as the
			 Humbug Spires Wilderness.
						(6)Henneberry Ridge
			 WildernessCertain Federal
			 land administered by the Dillon Field Office of the Bureau of Land Management
			 comprising approximately 12,000 acres, as generally depicted on the map
			 entitled _____ and dated ___________, which shall be known as
			 the Henneberry Ridge Wilderness.
						(7)Black Tail
			 Mountains WildernessCertain
			 Federal land administered by the Dillon Field Office of the Bureau of Land
			 Management comprising approximately 15,000 acres, as generally depicted on the
			 map entitled _____ and dated _________, which shall be known as
			 the Black Tail Mountains Wilderness.
						(l)Multi-Forest
			 wilderness areas
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Swan front
			 addition to bob marshall wildernessCertain Federal land within
			 the Flathead National Forest and the Lolo National Forest comprising
			 approximately 169,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Bob Marshall Wilderness.
							(B)Silver
			 king/falls creek addition to scapegoat wildernessCertain Federal
			 land within the Lewis and Clark National Forest and Helena National Forest
			 comprising approximately 42,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Scapegoat Wilderness.
							(C)Lee metcalf
			 wilderness
								(i)Cowboys heaven
			 additionCertain Federal land within the Gallatin National Forest
			 and the Beaverhead-Deerlodge National Forest comprising approximately 40,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the Lee Metcalf
			 Wilderness.
								(ii)Additional lee
			 metcalf additionCertain Federal land within the Gallatin
			 National Forest and the Beaverhead-Deerlodge National Forest comprising
			 approximately 143,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Lee Metcalf Wilderness.
								(D)Anaconda-pintler
			 wilderness additionCertain Federal land within the Bitterroot
			 and Beaverhead-Deerlodge National Forest comprising approximately 194,000
			 acres, as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the
			 Anaconda-Pintler Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Flathead and
			 kootenai national forests
								(i)Tuchuck
			 wildernessCertain Federal land within the Flathead National
			 Forest and the Kootenai National Forest comprising approximately 105,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Tuchuck Wilderness.
								(ii)Le beau
			 wildernessCertain Federal land within the Flathead National
			 Forest and the Kootenai National Forest comprising approximately 6,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Le Beau Wilderness.
								(B)Kootenai and
			 lolo national forests
								(i)Cataract peak
			 wildernessCertain Federal land within the Kootenai National
			 Forest and the Lolo National Forest comprising approximately 39,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Cataract Peak Wilderness.
								(ii)Cube
			 iron-silcox wildernessCertain Federal land within the Kootenai
			 National Forest and the Lolo National Forest comprising approximately 39,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Cube Iron-Silcox Wilderness.
								(C)Crazy mountains
			 wilderness, lewis and clark and gallatin national forestsCertain
			 Federal land within the Lewis and Clark National Forest and the Gallatin
			 National Forest comprising approximately 159,000 acres, as generally depicted
			 on the map entitled _____ and dated ______, which shall be known
			 as the Crazy Mountains Wilderness.
							(D)Silver king
			 wilderness, beaverhead-deerlodge and lolo national
			 forestsCertain Federal land within the Lolo and
			 Beaverhead-Deerlodge National Forest comprising approximately 50,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Silver King Wilderness.
							(E)Stony mountain
			 wilderness, beaverhead-deerlodge, lolo and bitterroot national
			 forestsCertain Federal land within the Bitterroot, Lolo and
			 Beaverhead-Deerlodge National Forest comprising approximately 120,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Stony Mountain Wilderness.
							(F)Electric
			 peak/little blackfoot meadows wilderness, beaverhead-deerlodge and helena
			 national forestsCertain Federal land within the Helena and
			 Beaverhead-Deerlodge National Forest comprising approximately 53,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Electric Peak/Little Blackfoot Meadows
			 Wilderness.
							(m)Wilderness areas
			 consisting of public land and national forest system land
						(1)Additions to Bob
			 marshall wilderness
							(A)Choteau
			 mountain/teton high peaks/deep creek additionCertain Federal
			 land within the Lewis and Clark National Forest and land administered by the
			 Lewistown Field Office of the Bureau of Land Management comprising
			 approximately 106,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Bob Marshall Wilderness.
							(B)Renshaw
			 additionCertain Federal land within the Lewis and Clark National
			 Forest and land administered by the Lewistown Field Office of the Bureau of
			 Land Management comprising approximately 47,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Bob Marshall Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Big Snowies
			 WildernessCertain Federal
			 land within the Lewis and Clark National Forest and land administered by the
			 Lewistown Field Office of the Bureau of Land Management comprising
			 approximately 105,000 acres, as generally depicted on the map entitled
			 _____ and dated _____, which shall be known as the Big Snowies
			 Wilderness.
							(B)Snowcrest
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest and land administered by the Dillon Field Office of the Bureau
			 of Land Management comprising approximately 105,000 acres as generally depicted
			 on the map entitled _____ and dated ______, which shall be known
			 as the Snowcrest Wilderness.
							(C)Axolotl
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forest and land administered by the Dillon Field Office of the Bureau
			 of Land Management consisting of approximately 35,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Axolotl Wilderness.
							(D)Tobacco root
			 mountains wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forest and land administered by the Dillon Field
			 Office of the Bureau of Land Management comprising approximately 97,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Tobacco Root Mountains Wilderness.
							(E)Quigg peak
			 wildernessCertain Federal land within the Lolo and
			 Beaverhead-Deerlodge National Forests and land administered by the Missoula
			 Field Office of the Bureau of Land Management comprising approximately 77,000
			 acres, as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Quigg Peak Wilderness.
							(F)East
			 pioneers/call mountain wildernessCertain Federal land within the
			 Beaverhead-Deerlodge National Forests and land administered by the Dillon Field
			 Office of the Bureau of Land Management comprising approximately 160,000 acres,
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Call Mountain Wilderness.
							(G)Tendoy mountains
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 National Forests and land administered by the Dillon Field Office of the Bureau
			 of Land Management comprising approximately 83,000 acres, as generally depicted
			 on the map entitled _____ and dated ______, which shall be known
			 as the Tendoy Mountains Wilderness.
							104.Oregon
			 wilderness designations
					(a)Wallowa-Whitman
			 national forest
						(1)Additions to
			 existing components of the national wilderness preservation system
							(A)Hells canyon
			 wilderness additionCertain Federal land within the
			 Wallowa-Whitman National Forest comprising approximately 264,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Hells Canyon
			 Wilderness.
							(B)Eagle cap
			 wilderness additionCertain Federal land within the
			 Wallowa-Whitman National Forest comprising approximately 100,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Eagle Cap
			 Wilderness.
							(C)Twin mountain
			 addition to north fork john day wildernessCertain Federal land
			 within the Wallowa-Whitman National Forest comprising approximately 20,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the North Fork John
			 Day Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Lake fork
			 wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 12,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Lake Fork Wilderness.
							(B)Castle ridge
			 wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 7,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Castle Ridge Wilderness.
							(C)Homestead
			 wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 6,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Homestead Wilderness.
							(D)Mount emily
			 wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Mount Emily Wilderness.
							(E)Upper grande
			 ronde wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 12,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Upper Grande Ronde Wilderness.
							(F)Joseph canyon
			 wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 24,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Joseph Canyon Wilderness.
							(G)Tope creek
			 wildernessCertain Federal land within the Wallowa-Whitman
			 National Forest comprising approximately 9,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Tope Creek Wilderness.
							(b)Umatilla
			 national forest
						(1)Addition to
			 Wenaha-tucannon wildernessCertain Federal land within the
			 Umatilla National Forest comprising approximately 2,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Wenaha-Tucannon Wilderness.
						(2)New Components
			 of National Wilderness Preservation System
							(A)Walla walla
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 35,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Walla Walla Wilderness.
							(B)Hellhole
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 67,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Hellhole Wilderness.
							(C)Texas butte
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 8,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Texas Butte Wilderness.
							(D)Skookum
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Skookum Wilderness.
							(E)Potamus
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Potamus Wilderness.
							(F)South fork-tower
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 16,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 South Fork-Tower Wilderness.
							(G)Horseshoe ridge
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Horseshoe Ridge Wilderness.
							(c)Malheur national
			 forest
						(1)Addition to
			 monument rock wildernessCertain Federal land within the Malheur
			 National Forest comprising approximately 5,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Monument Rock Wilderness.
						(2)New Components
			 of National Wilderness Preservation System
							(A)Baldy mountain
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Baldy Mountain Wilderness.
							(B)Dixie butte
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 8,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Dixie Butte Wilderness.
							(C)Murderers creek
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 21,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Murderers Creek Wilderness.
							(D)Glacier mountain
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 16,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Glacier Mountain Wilderness.
							(E)Malheur river
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Malheur River Wilderness.
							(F)Mcclellan
			 mountain wildernessCertain Federal land within the Malheur
			 National Forest comprising approximately 23,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the McClellan Mountain Wilderness.
							(G)Myrtle-silvies
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 11,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Myrtle-Silvies Wilderness.
							(H)Nipple butte
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 13,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Nipple Butte Wilderness.
							(I)West malheur
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 5,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 West Malheur Wilderness.
							(J)Shaketable
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 8,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Shaketable Wilderness.
							(K)Utley butte
			 wildernessCertain Federal land within the Malheur National
			 Forest comprising approximately 11,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Utley Butte Wilderness.
							(d)Multi-Forest
			 wilderness areas
						(1)Greenhorn
			 mountain addition to north fork john day wildernessCertain
			 Federal land within the Malheur National Forest and the Wallowa-Whitman
			 National Forest comprising approximately 24,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the North Fork John Day Wilderness.
						(2)Jumpoff joe to
			 north fork john day wildernessCertain Federal land within the
			 Malheur National Forest and the Umatilla National Forest comprising
			 approximately 7,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the North Fork John Day Wilderness.
						(3)Grand Ronde
			 wildernessCertain Federal land within the Umatilla National
			 Forest and the Wallowa-Whitman National Forest comprising approximately 19,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Grande Ronde Wilderness.
						(4)East john day
			 wildernessCertain Federal land within the Umatilla National
			 Forest and the Wallowa-Whitman National Forest comprising approximately 6,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the East John Day Wilderness.
						105.Washington
			 wilderness designations.
					(a)New components
			 of the national wilderness preservation system, colville national
			 forest
						(1)Abercrombie-hooknose
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 38,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Abercrombie-Hooknose Wilderness.
						(2)Harvey
			 creek/bunchgrass wildernessCertain Federal land within the
			 Colville National Forest comprising approximately 6,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Harvey Creek/Bunchgrass Wilderness.
						(3)Quartzite
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 5,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Quartzite Wilderness.
						(4)Kettle
			 mountains
							(A)Thirteen mile
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 12,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Thirteen Mile Wilderness.
							(B)Bald snow
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 20,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bald Snow Wilderness.
							(C)Copper/kettle
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 81,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Copper/Kettle Wilderness.
							(D)Huckleberry
			 south wildernessCertain Federal land within the Colville
			 National Forest comprising approximately 10,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Huckleberry South Wilderness.
							(E)Cougar mountain
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Cougar Mountain Wilderness.
							(F)Owl mountain
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 15,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the Owl
			 Mountain Wilderness.
							(G)Deer kettle
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Deer Kettle Wilderness.
							(H)Jackknife
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Jackknife Wilderness.
							(I)Paradise
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Paradise Wilderness.
							(J)Bulldog mountain
			 wildernessCertain Federal land within the Colville National
			 Forest comprising approximately 7,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bulldog Mountain Wilderness.
							(b)Umatilla
			 national forest
						(1)Additions to
			 wenaha-tucannon wilderness
							(A)Upper tucannon
			 additionCertain Federal land within the Umatilla National Forest
			 comprising approximately 13,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Wenaha-Tucannon Wilderness.
							(B)Meadow creek
			 additionCertain Federal land within the Umatilla National Forest
			 comprising approximately 2,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Wenaha-Tucannon Wilderness.
							(2)New Components
			 of National Wilderness Preservation System
							(A)Willow springs
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Willow Springs Wilderness.
							(B)Asotin creek
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 16,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Asotin Creek Wilderness.
							(C)Spangler
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Spangler Wilderness.
							(D)Wenatchee creek
			 wildernessCertain Federal land within the Umatilla National
			 Forest comprising approximately 19,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Wenatchee Creek Wilderness.
							(c)Multi-Forest
			 wilderness areas
						(1)South fork
			 mountain wildernessCertain Federal land within the Idaho
			 Panhandle National Forest and the Colville National Forest comprising
			 approximately 6,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the South Fork
			 Mountain Wilderness.
						(2)South fork
			 hungry mountain wildernessCertain Federal land within the Idaho
			 Panhandle National Forest and the Colville National Forest comprising
			 approximately 9,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the South Fork
			 Hungry Mountain Wilderness.
						(3)Grassy top/hall
			 mountain wildernessCertain Federal land within the Idaho
			 Panhandle National Forest and the Colville National Forest comprising
			 approximately 24,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Grassy
			 Top/Hall Mountain Wilderness.
						106.Wyoming
			 wilderness designations.
					(a)Bridger-Teton
			 national forest
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Teton corridor
			 trailheads addition to teton wildernessCertain Federal lands
			 within the Bridger-Teton National Forest comprising approximately 24,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the Teton
			 Wilderness.
							(B)Gros ventre
			 wilderness
								(i)Shoal creek
			 additionCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 32,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Gros Ventre Wilderness.
								(ii)Additional gros
			 ventre additions–Certain Federal land within the Bridger Teton
			 National Forest comprising approximately 124,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Gros Ventre Wilderness.
								(2)New components
			 of national wilderness preservation system
							(A)Monument ridge
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 18,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Monument Ridge Wilderness.
							(B)Munger mountain
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 10,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Munger Mountain Wilderness.
							(C)Little sheep
			 mountain wildernessCertain Federal land within the Bridger-Teton
			 National Forest comprising approximately 14,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Little Sheep Mountain Wilderness.
							(D)Mt. leidy
			 highlands wildernessCertain Federal land within the
			 Bridger-Teton National Forest comprising approximately 205,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Mt. Leidy Highlands Wilderness.
							(E)Salt river range
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 245,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Salt River Range Wilderness.
							(F)Grayback ridge
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 314,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Grayback Ridge Wilderness.
							(G)Commissary ridge
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 143,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Commissary Ridge Wilderness.
							(H)South wyoming
			 range wildernessCertain Federal land within the Bridger-Teton
			 National Forest comprising approximately 98,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the South Wyoming Range Wilderness.
							(I)North mountain
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest comprising approximately 5,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 North Mountain Wilderness.
							(J)Grayback ridge
			 east wildernessCertain Federal land within the Bridger-Teton
			 National Forest consisting of approximately 18,000 acres as generally depicted
			 on the map entitled _____ and dated ______, which shall be known
			 as the Grayback Ridge East Wilderness.
							(b)Shoshone
			 national forest
						(1)Additions to
			 existing components of the national wilderness preservation system
							(A)Bench mark/warm
			 springs addition to fitzpatrick wildernessCertain Federal land
			 within the Shoshone National Forest comprising approximately 15,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Fitzpatrick
			 Wilderness.
							(B)Popo agie
			 wilderness additionCertain Federal land within the Shoshone
			 National Forest comprising approximately 60,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Popo Agie Wilderness.
							(2)New components
			 of national wilderness preservation system
							(A)Bayer mountain
			 wildernessCertain Federal land within the Shoshone National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Bayer Mountain Wilderness.
							(B)Clark fork
			 wilderness–Certain Federal land within the Shoshone National
			 Forest comprising approximately 42,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Clark Fork Wilderness.
							(C)Fish Lake
			 Mountain WildernessCertain
			 Federal land within the Lewis and Clark National Forest comprising
			 approximately 7,000 acres, as generally depicted on the map entitled
			 _____ and dated _____, which shall be known as the Fish Lake
			 Mountain Wilderness.
							(D)Little popo agie
			 canyon wildernessCertain Federal land within the Shoshone
			 National Forest comprising approximately 11,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Little Popo Agie Canyon Wilderness.
							(c)New components
			 of national wilderness preservation system, bighorn national forest
						(1)Little bighorn
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 120,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Little Bighorn Wilderness.
						(2)Walker prairie
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 51,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Walker Prairie Wilderness.
						(3)Devil’s canyon
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 32,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Devil's Canyon Wilderness.
						(4)Hideout creek
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Hideout Creek Wilderness.
						(5)Bear rocks
			 wildernessCertain Federal land comprising approximately 25,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Bear Rocks Wilderness.
						(6)Horse creek mesa
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 42,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Horse Creek Mesa Wilderness.
						(7)Petes hole
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 20,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Petes Hole Wilderness.
						(8)Grommund creek
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 6,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Grommund Creek Wilderness.
						(9)Hazelton peaks
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 9,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Hazelton Peaks Wilderness.
						(10)Leigh creek
			 wildernessCertain Federal land within the Bighorn National
			 Forest comprising approximately 7,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Leigh Creek Wilderness.
						(d)New national
			 park component of the national wilderness preservation
			 system–Certain Federal land within the Grand Teton National Park
			 comprising approximately 123,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Grand Teton Wilderness.
					(e)New public land
			 components of the national wilderness preservation system
						(1)Alkali Creek
			 wildernessCertain Federal land administered by the Worland Field
			 Office of the Bureau of Land Management comprising approximately 17,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Alkali Creek Wilderness.
						(2)Trapper creek
			 canyon wildernessCertain Federal land administered by the
			 Worland Field Office of the Bureau of Land Management comprising approximately
			 17,000 acres as generally depicted on the map entitled _____ and
			 dated ______, which shall be known as the Trapper Creek Canyon
			 Wilderness.
						(3)North fork
			 powder river wildernessCertain Federal land administered by the
			 Buffalo Field Office of the Bureau of Land Management comprising approximately
			 15,000 acres as generally depicted on the map entitled _____ and
			 dated ______, which shall be known as the North Fork Powder River
			 Wilderness.
						(4)Gardner Mountain
			 wildernessCertain Federal land administered by the Buffalo Field
			 Office of the Bureau of Land Management comprising approximately 18,000 acres a
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Gardner Mountain Wilderness.
						(5)Honeycombs
			 wildernessCertain Federal land administered by the Worland Field
			 Office of the Bureau of Land Management comprising approximately 53,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Honeycombs Wilderness.
						(6)Buffalo Creek
			 wildernessCertain Federal land administered by the Worland Field
			 Office of the Bureau of Land Management comprising approximately 27,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Buffalo Creek Wilderness.
						(7)Lysite mountain
			 wildernessCertain Federal land administered by the Worland
			 Lander Field Offices of the Bureau of Land Management comprising approximately
			 10,000 acres as generally depicted on the map entitled _____ and
			 dated ______, which shall be known as the Lysite Mountain Wilderness.
						(8)Mccullough peaks
			 wildernessCertain Federal land administered by the Cody Field
			 Office of the Bureau of Land Management comprising approximately 38,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the McCullough Peaks Wilderness.
						(9)Tatman mountain
			 wildernessCertain Federal land administered by the Worland Field
			 Office of the Bureau of Land Management comprising approximately 25,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Tatman Mountain Wilderness.
						(10)Fivemile creek
			 wildernessCertain Federal land administered by the Worland Field
			 Office of the Bureau of Land Management comprising approximately 24,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Tatman Mountain Wilderness.
						(11)Bobcat draw
			 badlands wildernessCertain Federal land administered by the
			 Worland Field Office of the Bureau of Land Management comprising approximately
			 30,000 acres as generally depicted on the map entitled _____ and
			 dated ______, which shall be known as the Bobcat Draw Wilderness.
						(12)Cedar bighorn
			 wildernessCertain Federal land administered by the Worland Field
			 Office of the Bureau of Land Management comprising approximately 39,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Cedar Bighorn Wilderness.
						(13)Copper mountain
			 wildernessCertain Federal land administered by the Lander Field
			 Office of the Bureau of Land Management comprising approximately 7,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Copper Mountain Wilderness.
						(14)Fuller peak
			 wildernessCertain Federal land administered by the Lander Field
			 Office of the Bureau of Land Management comprising approximately 10,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Fuller Peak Wilderness.
						(15)Lysite badlands
			 wildernessCertain Federal land administered by the Lander Field
			 Office of the Bureau of Land Management comprising approximately 14,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Lysite Badlands Wilderness.
						(f)Wilderness areas
			 consisting of public land and national forest system land
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Washakie
			 wilderness additionCertain Federal land with the Shoshone
			 National Forest and land administered by Lander Field Office of the Bureau of
			 Land Management comprising approximately 339,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be added to
			 and administered as part of the Washakie Wilderness.
							(B)Fitzpatrick
			 wilderness additionCertain Federal land within the Shoshone
			 National Forest and land administered by the Lander Field Office of the Bureau
			 of Land Management comprising approximately 14,000 acres as generally depicted
			 on the map entitled _____ and dated ______, which shall be added
			 to and administered as part of the Fitzpatrick Wilderness.
							(C)Bridger
			 wilderness additionCertain Federal land within the Bridger-Teton
			 National Forest and land administered by the Pinedale Field Office of the
			 Bureau of Land Management comprising approximately 230,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Bridger Wilderness.
							(D)Cloud peak
			 wilderness additionCertain Federal land within the Bighorn
			 National Forest and land administered by the Worland Field Office of the Bureau
			 of Land Management comprising approximately 203,000 acres as generally depicted
			 on the map entitled _____ and dated ______, which shall be added
			 to and administered as part of the Cloud Peak Wilderness.
							(2)New components
			 of national wilderness preservation system—
							(A)Lake mountain
			 wildernessCertain Federal land within the Bridger-Teton National
			 Forest and land administered by the Pinedale Field Office of the Bureau of Land
			 Management comprising approximately 17,000 acres as generally depicted on the
			 map entitled _____ and dated ______, which shall be known as the
			 Lake Mountain Wilderness.
							(B)Medicine lodge
			 wildernessCertain Federal land within the Bighorn National
			 Forest and land administered by the Worland Field Office of the Bureau of Land
			 Management comprising approximately 23,000 acres as generally depicted on the
			 map entitled _____ and dated ______, which shall be known as the
			 Medicine Lodge Wilderness.
							107.Wilderness
			 designations involving multiple States
					(a)Wilderness
			 designations involving multiple forest units in multiple states
						(1)Additions to
			 existing components of national wilderness preservation system
							(A)Jedediah smith
			 wilderness addition, bridger-teton and caribou-targhee national forests,
			 wy/idCertain Federal lands within the Bridger-Teton and
			 Caribou-Targhee National Forest comprising approximately 51,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Jedediah Smith
			 Wilderness.
							(B)Absaroka-beartooth
			 wilderness addition, gallatin, custer, and shoshone national forests,
			 mt/wyCertain Federal lands within the Gallatin National Forest,
			 the Custer National Forest and the Shoshone National Forest comprising
			 approximately 265,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be added to and administered
			 as part of the Absaroka-Beartooth Wilderness.
							(C)North absaroka
			 wilderness addition, shoshone and gallatin nationals forest,
			 mt/wyCertain Federal land within the Shoshone National Forest
			 and the Gallatin National Forest comprising approximately 173,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the North Absaroka
			 Wilderness.
							(D)Frank church
			 river of no return wilderness addition, salmon-challis and bitterroot national
			 forests, id/mtCertain Federal land within the Salmon-Challis
			 National Forest and the Bitterroot National Forest comprising approximately
			 70,000 acres as generally depicted on the map entitled _____ and
			 dated ______, which shall be added to and administered as part of the Frank
			 Church-River of No Return Wilderness.
							(E)Lolo creek
			 addition to selway-bitterroot wilderness, clearwater and lolo national forests,
			 id/mtCertain Federal land within the Clearwater National Forest
			 and the Lolo National Forest comprising approximately 18,000 acres as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be added to and administered as part of the Selway-Bitterroot
			 Wilderness.
							(F)Salmo-priest
			 wilderness addition, idaho panhandle and colville national forests,
			 id/waCertain Federal land within the Idaho Panhandle National
			 Forest and the Colville National Forest comprising approximately 47,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be added to and administered as part of the Salmo-Priest
			 Wilderness.
							(G)Selway-bitterroot
			 wilderness addition, bitteroot and nez-perce national forests,
			 id/mt-Certain Federal land within the Bitterroot National Forest
			 and the Nez-Perce National Forest comprising approximately 123,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be added to and administered as part of the Selway-Bitterroot
			 Wilderness.
							(2)New components
			 of the national wilderness preservation system
							(A)Lionhead
			 wilderness, caribou-targhee and gallatin national forests,
			 id/wy/mtCertain Federal land within the Gallatin National Forest
			 and the Caribou-Targhee National Forest comprising approximately 48,000 acres
			 as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Lionhead Wilderness.
							(B)Deep lake
			 wilderness, custer and shoshone national forests, mt/wyCertain
			 Federal land within the Custer National Forest and the Shoshone National Forest
			 comprising approximately 90,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Deep Lake
			 Wilderness.
							(C)Palisades
			 wilderness, bridger-teton and caribou-targhee national forests,
			 id/wyCertain Federal land within the Bridger-Teton National
			 Forest and the Caribou-Targhee National Forest comprising approximately 224,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Palisades Wilderness.
							(D)Kootenai and
			 idaho panhandle national forests, id/mt
								(i)Scotchman’s peak
			 wildernessCertain Federal land within the Kootenai National
			 Forest and the Idaho Panhandle National Forest comprising approximately 88,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Scotchman’s Peak Wilderness.
								(ii)Buckhorn ridge
			 wildernessCertain Federal land within the Kootenai National
			 Forest and the Idaho Panhandle National Forest comprising approximately 36,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Buckhorn Ridge Wilderness.
								(iii)Lake estelle
			 roberts wildernessCertain Federal land within the Idaho
			 Panhandle National Forest and the Kootenai National Forest comprising
			 approximately 79,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Lake Estelle
			 Roberts Wilderness.
								(iv)Trestle peak
			 wildernessCertain Federal land within the Idaho Panhandle
			 National Forest and the Kootenai National Forest comprising approximately 7,000
			 acres as generally depicted on the map entitled _____ and dated
			 ______, which shall be known as the Trestle Peak Wilderness.
								(v)Trout creek
			 wildernessCertain Federal land within the Idaho Panhandle and
			 Kootenai National Forests comprising approximately 39,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Trout Creek Wilderness.
								(vi)Storm creek
			 wildernessCertain Federal land within the Idaho Panhandle and
			 Kootenai National Forest comprising approximately 8,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Storm Creek Wilderness.
								(E)Beaverhead-deerlodge
			 and salmon-challis national forests, id/mt—
								(i)Anderson
			 mountain wildernessCertain Federal land within the
			 Beaverhead-Deerlodge and Salmon-Challis National Forest comprising
			 approximately 49,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Anderson
			 Mountain Wilderness.
								(ii)West big hole
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 and Salmon-Challis National Forest comprising approximately 210,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the West Big Hole Wilderness.
								(iii)Goat mountain
			 wildernessCertain Federal land within the Beaverhead-Deerlodge
			 and Salmon-Challis National Forest comprising approximately 45,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Goat Mountain Wilderness.
								(F)Beaverhead-deerlodge
			 and caribou-targhee, national forests, id/mt/wy
								(i)Garfield
			 mountain wildernessCertain Federal land within the
			 Beaverhead-Deerlodge and Caribou-Targhee National Forest comprising
			 approximately 92,000 acres, as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Garfield
			 Mountain Wilderness.
								(ii)Freezeout
			 wildernessCertain Federal land within the Caribou-Targhee and
			 Beaverhead-Deerlodge National Forests comprising approximately 37,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Freezeout Wilderness.
								(G)Maple peak
			 wilderness, idaho panhandle, lolo, and kootenai national forests,
			 id/mtCertain Federal land within the Lolo, Idaho Panhandle, and
			 Kootenai National Forests comprising approximately 19,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Maple Peak Wilderness.
							(H)Idaho panhandle
			 and lolo national forests, id/mt—
								(i)Wonderful peak
			 wildernessCertain Federal land within the Idaho Panhandle and
			 Lolo National Forest comprising approximately 6,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Wonderful Peak Wilderness.
								(ii)Stevens peak
			 wildernessCertain Federal land within the Idaho Panhandle and
			 Lolo National Forest comprising approximately 5,000 acres, as generally
			 depicted on the map entitled _____ and dated ______, which shall
			 be known as the Stevens Peak Wilderness.
								(iii)Sheep
			 mountain/state line wildernessCertain Federal land within the
			 Clearwater National Forest, the Idaho Panhandle National Forest, and the Lolo
			 National Forest comprising approximately 68,000 acres as generally depicted on
			 the map entitled _____ and dated ______, which shall be known as
			 the Sheep Mountain/State Line Wilderness.
								(I)Allan mountain
			 wilderness , bitterroot and salmon-challis national forests,
			 id/mtCertain Federal land within the Bitterroot and
			 Salmon-Challis National Forest comprising approximately 151,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Allan Mountain Wilderness.
							(J)Upper north fork
			 wilderness, clearwater, idaho panhandle, and lolo national forests,
			 id/mtCertain Federal land within the Clearwater National Forest,
			 the Idaho Panhandle National Forest, and the Lolo National Forest comprising
			 approximately 62,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Upper North
			 Fork Wilderness.
							(K)Great burn
			 (hoodoo) wilderness, clearwater and lolo national forests,
			 id/mtCertain Federal land within the Clearwater National Forest
			 and the Lolo National Forest comprising approximately 255,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Great Burn (Hoodoo) Wilderness.
							(b)Wilderness
			 designations involving multiple forest units and public lands in multiple
			 states
						(1)Raymond mountain
			 wilderness, bridger-teton and caribou-targhee national forests and public land,
			 id/wyCertain Federal land within the Bridger-Teton National
			 Forest, the Caribou-Targhee National Forest and land administered by the
			 Kemmerer Field Office the Bureau of Land Management comprising approximately
			 135,000 acres as generally depicted on the map entitled _____
			 and dated ______, which shall be known as the Raymond Mountain
			 Wilderness.
						(2)Italian peaks
			 wilderness, beaverhead-deerlodge, salmon-challis, and caribou-targhee national
			 forests and public land, id/mtCertain Federal land within the
			 Beaverhead-Deerlodge, Salmon-Challis, and Caribou-Targhee National Forest and
			 land administered by the Salmon Field Office the Bureau of Land Management
			 comprising approximately 305,000 acres, as generally depicted on the map
			 entitled _____ and dated ______, which shall be known as the
			 Italian Peaks Wilderness.
						(3)Centennials
			 wilderness, beaverhead-deerlodge and caribou-targhee national forest and public
			 land, id/mtCertain Federal land within the Caribou-Targhee and
			 Beaverhead-Deerlodge National Forests and land administered by the Dillon Field
			 Office the Bureau of Land Management comprising approximately 88,000 acres, as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Centennials Wilderness.
						(4)Lost water
			 canyon wilderness, custer national forest), bighorn nra, and public land,
			 mt/wyCertain Federal land within the Custer National Forest, the
			 Bighorn National Recreation Area, and land administered by the Billings Field
			 Office the Bureau of Land Management comprising approximately 63,000 acres as
			 generally depicted on the map entitled _____ and dated ______,
			 which shall be known as the Lost Water Canyon Wilderness.
						(c)Wilderness
			 designations involving single forest unit in multiple states
						(1)Winegar hole
			 wilderness addition, caribou-targhee national forest, id/
			 wyCertain Federal land within the Caribou-Targhee National
			 Forest comprising approximately 5,000 acres as generally depicted on the map
			 entitled _____ and dated ______, which shall be added to and
			 administered as part of the Winegar Hole Wilderness.
						(2)New components
			 of national wilderness preservation system
							(A)West Fork Elk
			 Wilderness, Kootenai National Forest ID/MTCertain Federal land
			 within the Kootenai National Forest comprising approximately 5,000 acres, as
			 generally depicted on the map entitled _____ and dated _____,
			 which shall be known as the West Fork Elk Wilderness.
							(B)Stump creek
			 wilderness, caribou-targhee national forest, id/wyCertain
			 Federal land within the Caribou-Targhee National Forest comprising
			 approximately 97,000 acres as generally depicted on the map entitled
			 _____ and dated ______, which shall be known as the Stump Creek
			 Wilderness.
							(d)New national
			 park component of the national wilderness preservationCertain
			 Federal land within Yellowstone National Park comprising approximately
			 2,033,000 acres as generally depicted on the map entitled _____
			 and dated ______, which shall be known as the Yellowstone Wilderness.
					BAdministration
				121.Management
			 generallySubject to valid
			 existing rights, land designated as wilderness by this title shall be
			 administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) by
			 the Secretary concerned, except that—
					(1)any reference in the Wilderness Act to the
			 effective date of the Wilderness Act or any similar reference shall be deemed
			 to be a reference to the date of the enactment of this Act;
					(2)any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to Secretary
			 concerned; and
					(3)the Secretaries
			 shall, to the greatest extent possible, coordinate the management of those
			 wilderness areas containing land administered by more than one Federal land
			 management agency.
					122.Maps and legal
			 description
					(a)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Secretary
			 concerned shall file a map and legal description of the land designated as
			 wilderness by this title with—
						(1)the Committee on
			 Energy and Natural Resources of the Senate; and
						(2)the Committee on
			 Natural Resources of the House of Representatives.
						(b)Force and
			 effectEach map and legal description shall have the same force
			 and effect as if included in this Act, except that the Secretary concerned may
			 correct clerical and typographical errors in the maps and legal
			 descriptions.
					(c)Public
			 availabilityEach map and legal description filed under
			 subsection (a) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service, the Office of the Director of the
			 Bureau of Land Management, or the Office of the Director of the National Park
			 Service, as appropriate.
					123.WithdrawalSubject to valid existing rights in
			 existence on the date of enactment of this Act, land designated as wilderness
			 by this title is withdrawn from all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					124.Water
			 rightsNothing in this title
			 may be construed as a relinquishment or reduction of any water rights reserved,
			 appropriated, or otherwise secured by the United States in the State of Idaho,
			 Montana, Wyoming, Oregon, or Washington on or before the date of enactment of
			 this Act.
				125.Indian
			 tribesNothing in this title
			 may be construed to affect or modify any treaty or other right of an Indian
			 tribe.
				126.Buffer
			 zonesThe fact that activities
			 or uses inconsistent with the Wilderness Act can be seen or heard from land
			 designated as wilderness by this title shall not, of itself, preclude the
			 activities or uses up to the boundary of the wilderness area.
				127.Fish and
			 wildlife
					(a)State
			 jurisdiction or responsibilitiesIn accordance with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title shall be construed
			 as affecting the jurisdiction or responsibilities of the several States with
			 respect to the wildlife and fish on National Forest System land and public land
			 designated as wilderness by this title.
					(b)Wildlife
			 management activitiesIn accordance with section 4(b) of the
			 Wilderness Act (16 U.S.C. 1133(b)), all wildlife management activities
			 conducted on land designated as wilderness by this title shall be conducted in
			 a manner so as to preserve the wilderness character of the area, and all such
			 activities shall further be conducted in accordance with section 4(c) of such
			 Act (16 U.S.C. 1133(c)).
					128.Fire, insects,
			 and diseaseIn accordance with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), and on land
			 designated as wilderness by this title, the Secretary concerned may take such
			 measures as are necessary to control fire, insects, and disease, subject to
			 such terms and conditions as the Secretary concerned determines to be desirable
			 and appropriate. In implementing this section, and consistent with section
			 4(d)(1) of the Wilderness Act, the Secretary concerned shall consider the
			 essential role of fire, insects, and disease in maintaining healthy,
			 functioning wilderness ecosystems and as part of the wilderness character of
			 the area.
				129.GrazingFor National Forest System land and public
			 land designated as wilderness by this Act, grazing shall be administered in
			 accordance with the provisions of section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)) and the guidelines set forth in House Report 96–617 to
			 accompany H.R. 5487 of the 96th Congress, except as follows:
					(1)The Secretary
			 concerned shall accept the donation of any valid existing permits or leases
			 authorizing grazing on public land, all or a portion of which is within a
			 wilderness area designated by this Act.
					(2)With respect to
			 each permit or lease donated under paragraph (1), the Secretary concerned shall
			 permanently terminate the grazing permit or lease, if donated in full, or
			 permanently reduce the authorized grazing level to reflect the amount of the
			 donation, if donated in part.
					130.Private
			 landIn accordance with
			 section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), in any case where
			 State-owned or privately owned land is completely surrounded by National Forest
			 System land or public land designated as wilderness by this title, such State
			 or private owner shall be given such rights as may be necessary to assure
			 adequate access to such State-owned or privately owned land by such State or
			 private owner and their successors in interest, or the State-owned land or
			 privately owned land shall be exchanged for federally owned land in the same
			 State of approximately equal value under authorities available to the Secretary
			 concerned, except that the United States shall not transfer to a State or
			 private owner any mineral interests unless the State or private owner
			 relinquishes or causes to be relinquished to the United States the mineral
			 interests in the surrounded land.
				IIWildlife
			 Corridors
			201.DefinitionsIn this title:
				(1)Geospatial
			 interoperability frameworkThe term Geospatial
			 Interoperability Framework means the strategy utilized by the National
			 Biological Information Infrastructure that is based upon accepted standards,
			 specifications, and protocols adopted through the International Standards
			 Organization, the Open Geospatial Consortium, and the Federal Geographic Data
			 Committee, to manage, archive, integrate, analyze, and make accessible
			 geospatial and biological data and metadata.
				(2)ProgramThe
			 term program means the Northern Rockies Fish and Wildlife
			 Habitat and Corridors Information Program established by the Secretary.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)SystemThe term system means the
			 Northern Rockies Habitat and Corridors Information System developed by the
			 Secretary.
				202.Northern
			 Rockies Wildlife Habitat and Corridors Information Program
				(a)EstablishmentNot later than six months after the date of
			 enactment of this Act, the Secretary shall establish a Northern Rockies Fish
			 and Wildlife Habitat and Corridors Information Program.
				(b)PurposeThe
			 purpose of the program is to—
					(1)support States and
			 Indian tribes in the development of a regional information system database of
			 fish and wildlife habitat and corridors that would inform planning and
			 development decisions within the States of Idaho, Montana, Oregon, Washington,
			 and Wyoming, enabling each State to model climate impacts and adaptation, and
			 provide geographically specific enhancements of State wildlife action
			 plans;
					(2)ensure the
			 collaborative development, with the States and Indian tribes, of a
			 comprehensive, regional geographic information system database of maps, models,
			 data, surveys, informational products, and other geospatial information
			 regarding fish and wildlife habitat and corridors, that—
						(A)is based on
			 consistent protocols for sampling and mapping across landscapes that take into
			 account regional differences; and
						(B)that
			 utilizes—
							(i)existing and
			 planned State- and tribal-based geographic information system databases;
			 and
							(ii)existing
			 databases, analytical tools, metadata activities, and other information
			 products available through the National Biological Information Infrastructure
			 maintained by the Secretary and nongovernmental organizations; and
							(3)facilitate the use
			 of such databases by Federal, State, local, and tribal decision makers to
			 incorporate qualitative information on fish and wildlife habitat and corridors
			 at the earliest possible stage to—
						(A)prioritize and
			 target natural resources adaptation strategies and activities;
						(B)avoid, minimize,
			 and mitigate the impacts on fish and wildlife habitat and corridors in siting
			 energy development, water, transmission, transportation, and other land use
			 projects;
						(C)assess the impacts
			 of existing development on habitats and corridors; and
						(D)develop management
			 strategies to enhance the ability of fish, wildlife, and plant species to
			 migrate or respond to shifting habitats within existing habitats and
			 corridors.
						203.Northern
			 Rockies Habitat and Corridors Information System
				(a)DevelopmentThe
			 Secretary shall develop a Northern Rockies Habitat and Corridors Information
			 System.
				(b)ContentsThe
			 system shall—
					(1)include maps,
			 data, and descriptions of fish and wildlife habitat and corridors in the States
			 of Idaho, Montana, Oregon, Washington, and Wyoming, that—
						(A)have been
			 developed by Federal agencies, State wildlife agencies and natural heritage
			 programs, Indian tribes, local governments, nongovernmental organizations, and
			 industry; and
						(B)meet accepted
			 Geospatial Interoperability Framework data and metadata protocols and
			 standards;
						(2)include maps and
			 descriptions of projected shifts in habitats and corridors of fish and wildlife
			 species in response to climate change;
					(3)assure data
			 quality and make the data, models, and analyses included in the System
			 available at scales useful to decisionmakers—
						(A)to prioritize and
			 target natural resources adaptation strategies and activities;
						(B)to assess the
			 impacts of proposed energy development, water, transmission, transportation,
			 and other land use projects and avoid, minimize, and mitigate those impacts on
			 habitats and corridors;
						(C)to assess the
			 impacts of existing development on habitats and corridors; and
						(D)to develop
			 management strategies to enhance the ability of fish, wildlife, and plant
			 species to migrate or respond to shifting habitats within existing habitats and
			 corridors across the States of Idaho, Montana, Oregon, Washington, and
			 Wyoming;
						(4)establish a
			 process for updating maps and other information as landscapes, habitats,
			 corridors, and wildlife populations change or as other information becomes
			 available;
					(5)encourage the
			 development of collaborative plans by Federal and State agencies and Indian
			 tribes to monitor and evaluate the efficacy of the System to meet the needs of
			 decisionmakers;
					(6)identify gaps in
			 habitat and corridor information, mapping, and research that should be
			 addressed to fully understand assess current data and metadata, and to
			 prioritize research and future data collection activities for use in updating
			 the System and provide support for those activities;
					(7)include mechanisms
			 to support collaborative research, mapping, and planning of habitats and
			 corridors by Federal and State agencies, Indian tribes, and other interested
			 stakeholders;
					(8)incorporate
			 biological and geospatial data on species and corridors found in energy
			 development and transmission plans, including renewable energy initiatives,
			 transportation, and other land use plans;
					(9)be based on the
			 best scientific information available; and
					(10)identify,
			 prioritize, and describe key parcels of non-Federal land located within the
			 boundaries of units of the National Park System, National Wildlife Refuge
			 System, National Forest System, or National Grassland System that are critical
			 to maintenance of wildlife habitat and migration corridors.
					(c)Financial and
			 Other SupportThe Secretary
			 may provide support, including financial and technical assistance, to the
			 States of Idaho, Montana, Oregon, Washington, and Wyoming and Indian tribes in
			 such States for activities that support the development and implementation of
			 the system.
				(d)CoordinationThe
			 Secretary shall make recommendations on how the information developed in the
			 system may be incorporated into existing relevant State and Federal plans
			 affecting fish and wildlife, including land management plans, the State
			 Comprehensive Wildlife Conservation Strategies, and appropriate tribal
			 conservation plans, to ensure that they—
					(1)prevent
			 unnecessary habitat fragmentation and disruption of corridors;
					(2)promote the
			 landscape connectivity necessary to allow wildlife to move as necessary to meet
			 biological needs, adjust to shifts in habitat, and adapt to climate change;
			 and
					(3)minimize the
			 impacts of energy, development, water, transportation, and transmission
			 projects and other activities expected to impact habitat and corridors.
					204.CooperationThe Secretary shall establish the program,
			 develop the system, and otherwise carry out this title in cooperation with the
			 Secretary of Agriculture, the States of Idaho, Montana, Oregon, Washington, and
			 Wyoming, and Indian tribes in such States.
			IIIAdditional
			 provisions regarding Indian tribes
			301.Federal trust
			 responsibilityNothing in this
			 Act is intended to amend, alter, or give priority over the Federal trust
			 responsibility to Indian tribes.
			302.Exemption from
			 Freedom of Information ActIf
			 a Federal department or agency receives any information related to sacred sites
			 or cultural activities identified by an Indian tribe as confidential, such
			 information shall be exempt from disclosure under section 552 of title 5,
			 United States Code, popularly known as the Freedom of Information Act (5 U.S.C.
			 552).
			303.Application of
			 Indian Self-Determination and Education Assistance ActThe Secretary of the Interior may apply the
			 provisions of Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450 et seq.; Public Law 93–638) when appropriate in the implementation of this
			 Act.
			IVWild
			 and Scenic Rivers Designations
			401.Designation of
			 wild and scenic rivers in Idaho, Montana, and WyomingSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
					( )
				South fork payette, idahoThe segment within the Boise and Sawtooth
				National Forests from the Sawtooth Wilderness Boundary downstream approximately
				54 miles to the confluence with the Middle Fork and then downstream on the main
				stem to the confluence with the North Fork, which shall be administered by the
				Secretary of Agriculture.
					(
				)Middle fork payette, idahoThe segment within the
				Boise National Forest from the Railroad Pass downstream approximately 33 miles
				to the national forest boundary, which shall be administered by the Secretary
				of Agriculture.
					(
				)Deadwood, idahoThe segment within the Boise
				National Forest from Three-mile Creek downstream approximately 22 miles to the
				South Fork of the Payette, which shall be administered by the Secretary of
				Agriculture.
					(
				)Upper priest, idahoThe segment within the
				Panhandle National Forest from the Canadian border downstream approximately 19
				miles to Upper Priest Lake, which shall be administered by the Secretary of
				Agriculture.
					(
				)Coeur d’alene, idahoThe segment within the
				Panhandle National Forest from the headwaters downstream approximately 58 miles
				to the national forest boundary, which shall be administered by the Secretary
				of Agriculture.
					(
				)Little north fork clearwater, idahoThe segment
				within the Panhandle National Forest from the headwaters downstream
				approximately 37 miles to the National Forest boundary, which shall be
				administered by the Secretary of Agriculture.
					(
				)Kelly creek, idahoThe segment within the
				Clearwater National Forest from its headwaters downstream approximately 31
				miles to the North Fork of the Clearwater River, which shall be administered by
				the Secretary of Agriculture.
					(
				)Cayuse creek, idahoThe segment within the
				Clearwater National Forest from its headwaters downstream approximately 39
				miles to the confluence of Kelly Creek, which shall be administered by the
				Secretary of Agriculture.
					(
				)Bargamin creek, idahoThe segment within the Nez
				Perce National Forest, comprising approximately 21 miles, which shall be
				administered by the Secretary of Agriculture.
					(
				)Lake creek, idahoThe segment within the Nez
				Perce National Forest from the wilderness boundary downstream approximately 10
				miles to Crooked Creek, which shall be administered by the Secretary of
				Agriculture.
					(
				)Meadow creek, idahoThe segment within the Nez
				Perce National Forest from its headwaters downstream approximately 34 miles to
				its confluence with the Selway River, which shall be administered by the
				Secretary of Agriculture.
					(
				)Running creek, idahoThe segment within the Nez
				Perce National Forest from its headwaters downstream approximately 20 miles to
				its confluence with the Selway River, which shall be administered by the
				Secretary of Agriculture.
					(
				)Salmon, idaho
						(A)Vinegar
				creekThe segment within the Nez Perce and Payette National
				Forests from Vinegar Creek downstream approximately 25 miles to the Little
				Salmon River, which shall be administered by the Secretary of
				Agriculture.
						(B)SalmonThe segment on public lands managed by the
				Bureau of Land Management from Hammer Creek downstream approximately 45 miles
				to the confluence with the Snake River, which shall be administered by the
				Secretary of the Interior.
						(C)SalmonThe
				segment on public lands within the Sawtooth National Recreation Area from its
				headwaters downstream approximately 60 miles to the receation area boundary,
				which shall be administered by the Secretary of Agriculture.
						(
				)East fork salmon, idahoThe segment within the
				Sawtooth National Recreation Area from the headwaters downstream approximately
				42 miles to the recreation area boundary, which shall be administered by the
				Secretary of Agriculture.
					(
				)North fork clearwater, idahoThe segment within
				the Clearwater National Forest from the headwaters downstream to the Dworshak
				Reservoir, which shall be administered by the Secretary of Agriculture.
					(
				)North fork coeur d’alene, idahoThe segment
				within the Panhandle National Forest from its headwaters south of Honey
				Mountain downstream to its confluence with the Coeur d’Alene River, which shall
				be administered by the Secretary of Agriculture.
					(
				)Pack, idahoThe segment within the Panhandle
				National Forest from Harrison Lake downstream approximately 14 miles to the
				National Forest boundary, which shall be administered by the Secretary of
				Agriculture.
					(
				)Henry’s fork, idahoThe segment within the
				Targhee National Forest from Big Springs downstream to the national forest
				boundary, except for Island Park Reservoir, which shall be administered by the
				Secretary of Agriculture.
					(
				)Falls river, idahoThe segment within the
				Caribou-Targhee National Forest from Yellowstone National Park downstream
				approximately 13 miles to the National Forest boundary, which shall be
				administered by the Secretary of Agriculture.
					(
				)Lochsa river watershed, idahoThe segment within
				the Clearwater National Forest of the Lochsa River from the confluence of Colt
				Killed Creek and Crooked Fork downstream approximately 2 miles to the beginning
				of the Loschsa Recreational River, which shall be administered by the Secretary
				of Agriculture.
					(
				)Colt killed creek, idahoThe segment within the
				Clearwater National Forest from its headwaters at Big Sand Lake downstream
				approximately 23 miles to its confluence with Crooked Fork, which shall be
				administered by the Secretary of Agriculture.
					(
				)Moose creek complex, idahoThe main segment,
				including the North Fork segment, the East Fork segment, the West Moose
				segment, and the Rhoda Creek segment comprising approximately 86 miles within
				the Nez Perce National Forest, which shall be administered by the Secretary of
				Agriculture.
					(
				)Bear creek complex, idahoThe Bear Creek segment,
				the Club Creek segment, the Paradise Creek segment, the Brushy Fork Creek
				segment, and the Wahoo Creek segment comprising approximately 70 miles within
				the Nez Perce National Forest, which shall be administered by the Secretary of
				Agriculture.
					(
				)Three links creek complex, idahoThe Three Links
				Creek segment and the West Fork Three Links Creek segment comprising
				approximately 23 miles within the Nez Perce National Forest, which shall be
				administered by the Secretary of Agriculture.
					(
				)Gedney creek, idahoThe segment within the Nez
				Perce National Forest from its headwaters downstream approximately 14.5 to the
				confluence the Selway River, which shall be administered by the Secretary of
				Agriculture.
					(
				)South fork clearwater, idahoThe segment within
				the Nez Perce National Perce National Forest from the confluence of the Red and
				American Rivers downstream approximately 40 miles to the forest boundary, which
				shall be administered by the Secretary of Agriculture.
					(
				)Johns creek, idahoThe segment within the Nez
				Perce National Forest from the headwaters downstream to its confluence with the
				South Fork Clearwater, which shall be administered by the Secretary of
				Agriculture.
					(
				)Slate creek, idahoThe segment within the Nez
				Perce National Forest from the headwaters downstream approximately 15 miles to
				the forest boundary, which shall be administered by the Secretary of
				Agriculture.
					(
				)South fork two medicine river, montanaThe
				segment within the Lewis and Clark National Forest from its headwaters
				downstream approximately 10 miles to the Sawmill Flat Trailhead, which shall be
				administered by the Secretary of Agriculture.
					(
				)Badger creek, montanaThe segment within the
				Lewis and Clark National Forest from its headwaters downstream approximately 24
				miles to the national forest boundary, which shall be administered by the
				Secretary of Agriculture.
					(
				)Dearborn, montanaThe segment within the Lewis
				and Clark National Forest downstream approximately 18 miles to the national
				forest boundary, which shall be administered by the Secretary of
				Agriculture.
					(
				)North fork birch creek, montanaThe segment
				within the Lewis and Clark National Forest from its headwaters downstream
				approximately 7 miles to the forest boundary, which shall be administered by
				the Secretary of Agriculture.
					(
				)South fork sun, montanaThe segment within the
				Lewis and Clark National Forest from its headwaters at Sun Lake downstream
				approximately 26 miles to its confluence with the North Fork, which shall be
				administered by the Secretary of Agriculture.
					(
				)North fork sun, montanaThe segment within the
				Lewis and Clark National Forest from the confluence of Open Creek and Fool
				creek downstream approximately 27 miles to the confluence of the South Fork,
				which shall be administered by the Secretary of Agriculture.
					(
				)Tenderfoot creek, montanaThe segment within the
				Lewis and Clark National Forest from the top of the Tenderfoot Creek Falls
				downstream approximately 5 miles to the Smith River, which shall be
				administered by the Secretary of Agriculture.
					(
				)Green fork straight creek, montanaThe segment
				within the Lewis and Clark National Forest from its headwaters downstream
				approximately 5 miles to Straight Creek, which shall be administered by the
				Secretary of Agriculture.
					(
				)Yaak river, montanaThe segment within the
				Kootenai National Forest from the Yaak Falls downstream 46 miles to the mouth
				of the Yaak River at the junction of the Kootenai River, which shall be
				administered by the Secretary of Agriculture.
					(
				)Kootenai river, montanaThe segment within the
				Kootenai National Forest from the junction of the Fisher River downstream
				approximately 46 miles to the state line, which shall be administered by the
				Secretary of Agriculture.
					(
				)Bull river, montanaThe segment within the
				Kootenai National Forest from the junction of the North and South Forks
				downstream 21 miles to the Cabinet Gorge Reservoir, which shall be administered
				by the Secretary of Agriculture.
					(
				)Vermillion river, montanaThe segment within the
				Kootenai National Forest from the junction of Willow Creek downstream
				approximately 12 miles to the Noxon Reservoir, which shall be administered by
				the Secretary of Agriculture.
					(
				)West fork madision, montanaThe segment within
				the Beaverhead-Deerlodge National Forest from the midpoint of Section 28, R. 2
				W., T. 12 S., downstream approximately 21 miles to the West Fork Rest Area,
				which shall be administered by the Secretary of Agriculture.
					(
				)Elk river, montanaThe segment within the
				Beaverhead-Deerlodge National Forest in the southeast corner of Section 16, R.
				2 W., T. 11 S., downstream approximately 17 miles to the confluence with the
				West Fork of the Madison River, which shall be administered by the Secretary of
				Agriculture.
					(
				)Browns creek, montanaThe segment within the
				Beaverhead-Deerlodge National Forest from the west central part of Section 1,
				R. 14 W., T. 8 S., downstream approximately 4 miles to the forest boundary,
				which shall be administered by the Secretary of Agriculture.
					(
				)Canyon creek, montanaThe segment within the
				Beaverhead-Deerlodge National Forest from Canyon Lake downstream approximately
				4 miles to the end of USFS road 7401, which shall be administered by the
				Secretary of Agriculture.
					(
				)Deadman creek, montanaThe segment within the
				Beaverhead-Deerlodge National Forest from its headwaters downstream
				approximately 10 miles to the forest boundary, which shall be administered by
				the Secretary of Agriculture.
					(
				)Smith river, montanaThe segment within the Lewis
				and Clark National Forest from Tenderfoot Creek downstream approximately 12
				miles to Deep Creek, which shall be administered by the Secretary of
				Agriculture.
					(
				)Middle fork judith river, montanaThe segment
				within the Lewis and Clark National Forest from Arch Coulee Junction downstream
				approximately 5 miles to the national forest boundary, which shall be
				administered by the Secretary of Agriculture.
					(
				)Rock creek watershed, montanaThe segments within
				the Lolo and Beaverhead-Deerlodge National Forests including the main fork of
				Rock Creek, the West Fork of Rock Creek, the East Fork of Rock Creek, the Ross
				Fork of Rock Creek, the Middle Fork of Rock Creek, the Carpp Creek segment, the
				Copper Creek segment, the Ranch Creek segment, the Welcome Creek segment, the
				Alder Creek segment, the Hogback Creek segment, the Wyman Gulch segment, the
				Stony Creek segment, the West Fork segment, and the Ross Fork segment,
				comprising approximately 134 miles, which shall be administered by the
				Secretary of Agriculture.
					(
				)Salt river, wyomingThe segment within the
				Bridger-Teton National Forest from the headwaters downstream approximately 12
				miles to forest road 10072, which shall be administered by the Secretary of
				Agriculture.
					(
				)Swift creek, wyomingThe segment within the
				Bridger-Teton National Forest from the headwaters downstream approximately 8
				miles to Periodic Spring, which shall be administered by the Secretary of
				Agriculture.
					(
				)Hoback river, wyomingThe segment within the
				Bridger-Teton National Forest from the headwaters downstream approximately 10
				miles to the end of forest road 30710, which shall be administered by the
				Secretary of Agriculture.
					(
				)Thorofare, wyomingThe segment of the main stem
				within the Bridger-Teton National Forest from the headwaters downstream
				approximately 25 miles to the confluence with the Yellowstone River, and the
				headwaters of Open Creek downstream 10 miles to the confluence with the main
				stem, which shall be administered by the Secretary of Agriculture.
					(
				)Atlantic creek, wyomingThe segment within the
				Bridger-Teton National Forest from the Parting of the Waters downstream
				approximately 10 miles to the confluence with the Yellowstone River, which
				shall be administered by the Secretary of Agriculture.
					(
				)Yellowstone, wyomingThe segment within the
				Bridger-Teton National Forest from the headwaters downstream approximately 28
				miles to the boundary of Yellowstone National Park, which shall be administered
				by the Secretary of Agriculture.
					(
				)Yellowstone river, wyoming and montanaThe
				segment within the Gallatin National Forest and Yellowstone National Park from
				the southern boundary of Yellowstone National Park downstream approximately 102
				miles to the mouth of Yankee Jim canyon, which shall be administered by the
				Secretaries of Interior and
				Agriculture.
					.
			
